           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 1 of 84




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


GRANT TURNER
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036;

MARIE LENNON
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036;

SHAWN POWERS
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.                      Case No. 20-cv-2885
Washington, D.C. 20036;

MATTHEW WALSH
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.                      COMPLAINT
Washington, D.C. 20036;

HOANG OANH TRAN
c/o Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036;

Plaintiffs,

      v.

U.S. AGENCY FOR GLOBAL MEDIA
Wilbur J. Cohen Federal Building
330 Independence Avenue SW
Washington, DC 20407;

MICHAEL PACK
Wilbur J. Cohen Federal Building
330 Independence Avenue SW
Washington, DC 20407;

SAMUEL E. DEWEY,
Wilbur J. Cohen Federal Building
330 Independence Avenue SW
              Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 2 of 84




 Washington, DC 20407;

 DIANE CULLO
 Wilbur J. Cohen Federal Building
 330 Independence Avenue SW
 Washington, DC 20407;

 EMILY NEWMAN
 Wilbur J. Cohen Federal Building
 330 Independence Avenue SW
 Washington, DC 20407;

 MORVARED NAMDARKHAN (aka MORA
 NAMDAR)
 Wilbur J. Cohen Federal Building
 330 Independence Avenue SW
 Washington, DC 20407;

 FRANK WUCO
 Wilbur J. Cohen Federal Building
 330 Independence Avenue SW
 Washington, DC 20407;
 Defendants.


                                             INTRODUCTION

         1.       This case is about the insidious politicization of journalism that threatens not only

our nation’s publicly funded, independent media but also our nation’s reputation for modeling

and defending a free press around the world. In the United States, publicly funded journalism is

protected from government interference by a firewall much like privately funded journalism is

protected from corporate interference by similar mechanisms. As a former Director of Voice of

America recently explained to the House Foreign Affairs Committee, “a firewall of sorts . . .

exists in virtually every news organization . . . to allow journalists to operate independently

without reference to any kind of pressure.”1 Unlike in the private sector, the firewall protecting



 1
     Oversight of the United States Agency for Global Media and U.S. International Broadcasting Efforts: Hearing
     Before the H. Comm. on Foreign Affairs, 116th Cong. (Sept. 24, 2020) (statement of Amanda Bennett).



                                                        2
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 3 of 84




publicly funded journalism is enshrined in law: it stands between government officials on one

side, and reporters on the other, protecting against even the perception that iconic outlets like

Voice of America, Radio Free Europe, and Radio Free Asia, are mere mouthpieces for the U.S.

government. The firewall protects the credibility of these networks, which is crucial to

completing their mission of spreading free speech and independent media to audiences living

under oppressive regimes across the globe.

       2.       Defendants are the recently installed leaders of the United States Agency for

Global Media (“USAGM”), which supports Voice of America, Radio Free Europe/Radio

Liberty, Radio Free Asia and other independent news networks. USAGM networks have a

weekly audience of over 350 million people, many of whom live in countries like Iran and China

where the notion of a free press, and of credible, reliable journalism, is entirely foreign.

       3.       The USAGM networks export America’s greatest products: free speech and

freedom of the press. The networks serve the vital national goal of combatting disinformation

worldwide—fighting propaganda and deception with truth and shoe-leather journalism. It was

Radio Free Asia, for instance, that broke the story of how China had underreported COVID-19

deaths in Wuhan, simply by calling funeral parlors and adding up the numbers. And it was

Voice of America and Radio Free Europe/Radio Liberty that created a 24/7 Russian-language

global digital network to counter Russian propaganda worldwide.

       4.       As Defendants seek to tear down the integrity and credibility of the USAGM

networks, the vacuum will be filled by propagandists whose messages will monopolize global

airwaves without Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, Middle

East Broadcasting Networks, and Radio y Television Martì as credible voices to the contrary.




                                                  3
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 4 of 84




       5.       The USAGM networks’ ability to maintain credibility amongst their worldwide

audience depends significantly on their ability to demonstrate their independence from the U.S.

government. The firewall is so important to USAGM’s model, in fact, that it has been codified

into law: Section 6204(b) of Title 22 of the United States Code provides that the Chief Executive

Officer of USAGM “shall respect the professional independence and integrity of” Voice of

America and the other USAGM networks. And Section 531.3(c) of Title 22 of the Code of

Federal Regulations provides that the required “firewall” prohibits “any person within the

Executive Branch or a Network, but outside the newsroom” from even “attempt[ing] to direct,

pressure, coerce, threaten, interfere with, or otherwise impermissibly influence any of the

USAGM networks . . . in the performance of their journalistic and broadcasting duties and

activities.” (emphasis added). The firewall signifies that even though the networks are state

funded, they are affirmatively not state-run. They are free, independent journalistic outlets

designed to function like the most credible and reputable private news organizations in the

world. The primary currency of the USAGM networks is their credibility, which turns largely on

their political independence as guaranteed by the firewall. Indeed, the firewall that exists to

separate USAGM-funded journalism from any political considerations is more robust even than

those firewalls that exist within private news organizations.

       6.        Federal law requires that the USAGM networks operate under ethical standards

as credible and reputable news organizations. Specifically, the International Broadcasting Act

provides that USAGM networks must “conduct” themselves “in accordance with the highest

professional standards of broadcast journalism.” 22 U.S.C. § 6202(a)(5). One such professional

standard—a practice built into the fabric of every great media organization—requires a firewall

between the newsroom and the publishers, codified in 22 U.S.C. §§ 6202, 6204(b), and 22 C.F.R.




                                                 4
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 5 of 84




§ 531, et seq. Simply put, the highest standards of professional journalism require journalism to

be free of interference from an organization’s business team. Journalists must be free to write,

report, publish, and broadcast stories about their outlet’s sponsors, advertisers, and even

publishers because the credibility of a news organization is its business model. Without offering

news people can trust, journalism cannot survive.

       7.       Defendants have chosen to disregard that principle entirely. They include the

newly installed CEO of USAGM, Michael Pack, his team of political appointees, and others—all

of whom have engaged in a campaign of unconstitutional and unlawful conduct to try to

accomplish exactly what the firewall prohibits: “attempt[ing] to direct, pressure, coerce,

threaten, interfere with, or otherwise impermissibly influence any of the USAGM networks . . . in

the performance of their journalistic and broadcasting duties and activities.” 22 U.S.C. § 2204(b)

(emphasis added).

       8.       First and foremost, Defendants’ systematic dismantlement of the firewall began

with the removal of those who sought to protect it. They removed, for instance, David

Kligerman—the General Counsel of USAGM who wrote the agency-promulgated regulation

articulating the contours of the firewall, codified at 22 C.F.R. § 531, et seq. (the “Firewall

Regulation”), and knows the exact limit of USAGM’s authority. They also removed Steve

Springer, the Standards Editor of Voice of America—a journalist with over 40 years of

experience in journalistic ethics and best practices—for the purpose of sidelining Voice of

America’s strongest and best internal institutional knowledge of how the firewall works.

Defendants have also fired journalists like Executive Editor of Radio Free Asia Bay Fang,

attempted to reassign journalists like Voice of America’s New York Bureau Chief, and refused

to allow Voice of America to hire and retain foreign journalists critical to running its dozens and




                                                  5
              Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 6 of 84




dozens of foreign language services—employment actions that breach the firewall and have had

the cumulative effect of suppressing and chilling journalistic expression. Pack also regularly and

recklessly disparages network journalists, claiming that being a journalist at one of the networks

is “a great cover for a spy,”2 and that those same journalists are “not reporting the news . . . in an

objective balanced manner.”3

         9.       Secondly, Defendants have engaged in an improper and aggressive course of

investigatory conduct designed to effectuate control over and chill journalistic activity.

Defendants have conducted investigations on behalf of USAGM into the conduct of network

journalists on the other side of the statutory firewall. The investigations appear to be driven

primarily by the content and perceived viewpoint of the pieces at play. And regardless of the

merit of any particular investigation, the firewall clearly mandates that investigations into

journalistic conduct should be done by the networks themselves to avoid unlawfully influencing

content or pressuring journalists into a particular perspective in their coverage.

         10.      The investigations Defendants have launched are transparently partisan. For

example, Defendants investigated a video posted on Voice of America’s Urdu service on the

basis that it appeared to favor former Vice President Joe Biden in the 2020 presidential election.

Similarly, Defendants have interrogated numerous reporters and copy editors about a single line

in a profile of First Lady Melania Trump that stated that President Trump “has disparaged

immigrants and regularly attacks perceived adversaries on Twitter”4 Over the course of these


 2
     Tristan Justice, NPR Manipulates Federalist Interview with VOA on Behalf of Government Opposing Reform,
     The Federalist, (Sept. 3, 2020), https://thefederalist.com/2020/09/03/npr-manipulates-federalist-interview-with-
     voa-executive-on-behalf-of-government-employees-opposing-reform/.
 3
     Sara Carter Show: Michael Pack reveals stunning foreign influence in federal media agencies, Radio America
     (Sept. 10, 2020), https://podcasts.apple.com/us/podcast/the-ricochet-audio-network-superfeed/id960814054.
 4
     But see, e.g., Eugene Scott, Trump’s most insulting—and violent—language is often reserved for immigrants,
     Wash. Post, (Oct. 2, 2019, 3:21 PM EDT), https://www.washingtonpost.com/politics/2019/10/02/trumps-most-
                                                                                           (Cont’d on next page)

                                                          6
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 7 of 84




illegal investigations, Defendants—who are not journalists and have no experience with

journalistic ethics whatsoever—have ordered the termination of journalists, interrogated

witnesses, inquired of reporters as to whether stories are “balanced” where stories appear to

misalign with Defendants’ political perspectives, and demanded that journalists name names to

identify others to interrogate.

       11.      These actions are unconstitutional and unlawful; they must cease immediately.

Defendants have retaliated against Plaintiffs as well as against Voice of America journalists who

have engaged in protected expressive conduct, and have engaged in discrimination based on

perceived viewpoint—all in clear contravention of the First Amendment. Defendants have also

violated the statutory and regulatory firewall that exists to prohibit the very type of misguided

political interference in which they engage.

       12.      Defendants’ misdeeds—which show no signs of abatement—have caused

Plaintiffs and others unquestionable irreparable harm. Plaintiffs are the former leaders of

USAGM whom Defendants have purged from their positions. Plaintiffs have collectively spent

the majority of their professional careers helping to build USAGM and its networks into a

credible media force with global audiences in the hundreds of millions. They are dedicated

public servants of the utmost integrity whom Defendants have maligned without basis as

incompetent and, even worse, potential spies. Defendants’ conduct threatens the credibility of

Plaintiffs, the USAGM networks and all who are employed there, harming the networks’ ability

to recruit and hire high-caliber journalists and to engage in uncensored journalistic and

expressive activity. Defendants must be stopped.




   insulting-violent-language-is-often-reserved-immigrants/; Donald Trump’s 10 Most Offensive Tweets, Forbes,
   https://www.forbes.com/pictures/flji45elmm/donald-trumps-10-most-of/#45008b9570df.



                                                      7
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 8 of 84




        13.     If Voice of America and the other USAGM networks are to survive Defendants’

insidious stewardship, this Court must act. It must enforce the firewall in the way Congress

wrote it and the agency’s own regulation construes it, providing that the firewall is “violated

when any person within the Executive Branch or a Network, but outside the newsroom, attempts

to direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly influence . . . the

performance of [the USAGM networks’] journalistic and broadcasting duties.” 22 C.F.R.

§ 531.3(c). Federal law plainly provides that: “The firewall is critical to ensuring that the

editors, reporters, and other journalists of the USAGM network[s] make the decisions on what

stories to cover and how they are covered, and that those decisions are ultimately governed by

the highest standards of professional journalism.” Id. § 531.3(d) (emphasis added). This Court

must enforce the firewall and must ensure the First Amendment rights of USAGM journalists

and those who support them are preserved, protected, and defended.

                                  JURISDICTION AND VENUE

        14.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (e)(1). A

substantial part of the events giving rise to this claim occurred in this District, and Defendants

are officers of the United States sued in their official capacities.

                                              PARTIES

        16.     Plaintiff Grant Turner has been a public servant for nearly two decades. An

expert in federal budgeting and financial management, Turner has served the United States

during both Democratic and Republican administrations in the Government Accountability

Office, the Office of Management and Budget, the Centers for Disease Control and Prevention,

and USAGM. Turner served as the Chief Financial Officer of USAGM between 2017 and 2019,

when he was named interim CEO and Director of USAGM. When Defendant Pack was


                                                   8
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 9 of 84




confirmed to his position as CEO, Turner reverted to his position as CFO of USAGM until

August 12, 2020, when, after making protected disclosures relating to Defendants’ misconduct,

he was placed on administrative leave purportedly on the ground that his security clearance had

been improperly adjudicated. Turner remains an employee of USAGM, is vigorously contesting

the charges levied against him relating to his security clearance, and fully expects to be restored

to his position as CFO.

       17.     Plaintiff Marie Lennon has served the United States for nearly half a century, i.e.,

her entire professional life. After serving in various capacities in the Department of Defense and

the Environmental Protection Agency, Lennon joined Voice of America in 1982, during the

Reagan Administration. In 2003, she became Chief of Staff to Voice of America Director David

Jackson. In 2015, Lennon became USAGM’s predecessor organization’s Director of

Management Services. As the Director of Management Services, Lennon oversees human

resources, contracts, security, civil rights, administration, and workforce support and

development. On August 12, 2020, after making a number of protected disclosures relating to

Defendants’ misconduct, Lennon was placed on administrative leave purportedly on the ground

that her security clearance had been improperly adjudicated. Lennon remains an employee of

USAGM, is vigorously contesting the charges levied against her relating to her security

clearance, and fully expects to be restored to her position as Director of Management Services at

USAGM.

       18.     Plaintiff Shawn Powers was a tenured professor of comparative media law and

policy prior to entering public service. Before joining USAGM, Powers served as the Executive

Director of the U.S. Advisory Commission on Public Diplomacy, a body authorized by Congress

to oversee and promote government activities designed to inform and influence foreign publics.




                                                 9
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 10 of 84




In July 2018, Powers joined the Broadcasting Board, serving as a Senior Advisor focused on

strategic planning, innovation, research and evaluation, and policy coordination. In November

2019, Powers was promoted to serve as USAGM’s Chief Strategy Officer, leading the agency’s

interagency engagement, strategic planning, strategic initiatives, and partnerships with key

international stakeholders. As CSO, Powers oversees the agency’s Office of Policy and

Research, Office of Internet Freedom, and its Office of Policy. On August 12, 2020, after

making a number of protected disclosures relating to Defendants’ misconduct, Powers was

placed on administrative leave purportedly on the ground that his security clearance had been

improperly adjudicated. Powers remains an employee of USAGM, is vigorously contesting the

charges levied against him relating to his security clearance, and fully expects to be restored to

his position as Chief Strategy Officer.

       19.     Plaintiff Matthew Walsh has served the United States for more than a decade as a

career civil servant. Walsh worked for almost nine years in the United States Department of

State, under four different Secretaries of State, before joining USAGM as Chief of Staff to then-

CEO and Director John Lansing in 2017. In February 2019, Walsh became the Deputy Director

for Operations, responsible for overseeing the international operations of USAGM, managing

most of its employees including executives such as the Director of Management Services, the

Chief Information Officer, the Director of Technology, Services and Innovations, the Chief Risk

Officer, and approximately 250 other staff members. On August 12, 2020, after making a

number of protected disclosures relating to Defendants’ misconduct, Walsh was placed on

administrative leave purportedly on the ground that his security clearance had been improperly

adjudicated. Walsh remains an employee of USAGM, is vigorously contesting the charges




                                                 10
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 11 of 84




levied against him relating to his security clearance, and fully expects to be restored to his

position as Deputy Director for Operations.

       20.     Plaintiff Hoang Oanh Tran has served the United States and worked at USAGM

(and its predecessor agency) for nearly three decades. She joined the agency in 1992 as a Human

Resources Specialist and joined the staff of the Broadcasting Board in 1999. Tran has been

steadily promoted through the agency’s ranks, serving as Special Projects Officer, Director of

Board Operations and Managing Director; since 2019, she has been the Executive Director of

USAGM. Tran is responsible for personnel-related issues, including resource planning and

performance management of the senior staff who report to the CEO. She facilitates and supports

agency decision-making, policy, and communications from the CEO, including by facilitating

the transition of USAGM’s prior Board of Governors leadership model to the current

presidentially-appointed, Senate-confirmed CEO structure. On August 12, 2020, after making a

number of protected disclosures relating to Defendants’ misconduct, Tran was placed on

administrative leave purportedly on the ground that her security clearance had been improperly

adjudicated. Tran remains an employee of USAGM, is vigorously contesting the charges levied

against her relating to her security clearance, and fully expects to be restored to her position as

Executive Director of USAGM.

       21.     Defendant the United States Agency for Global Media is an independent agency

that supports federally funded broadcast networks, including Voice of America, the Office of

Cuba Broadcasting, Radio Free Asia, Radio Free Europe/Radio Liberty, and the Middle East

Broadcasting Networks. USAGM networks broadcast in 62 languages and reach a cumulative

weekly audience of 350 million people in more than 100 countries. They produce more than




                                                 11
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 12 of 84




3,000 hours of original programming each week. The agency’s annual budget is over $800

million for the current fiscal year.

         22.     Defendant Michael Pack is the CEO of USAGM. President Trump nominated

Pack to serve as the USAGM CEO in 2018. Pack’s nomination languished in the Senate for two

years, given bipartisan concerns about his competence, vision, and ethics, including questions

raised by high-profile investigations into a non-profit organization he ran. Nonetheless, on June

4, 2020, the Senate confirmed Pack in a 53-38 vote. As CEO, Pack has explained that his “job

really is to drain the swamp and to deal with [] issues of bias.”5

         23.     Defendant Emily Newman is the Chief of Staff to the CEO of USAGM, and was

hired into that role by Defendant Pack. Newman served as an advisor in the Department of

Homeland Security in 2017 before transferring to the Department of Health and Human

Services’ (“HHS”) Indian Health Service and later to a position in the White House as a liaison

to HHS. Previously, Newman worked as counsel for the Chairman of the U.S. Senate

Committee on Indian Affairs, Senator John Barrasso, MD (R-WY) and practiced law in the

private sector. To Plaintiffs’ knowledge, Newman neither is nor has ever been a journalist or a

news publisher.

         24.     Defendant Diane Cullo is Deputy Chief of Staff to the CEO of USAGM. Cullo

was appointed by Defendant Pack, after having served as Pack’s White House-assigned “sherpa”

during his lengthy nomination process. It has been publicly reported that Senate aides had the

impression that during the nomination Cullo had no knowledge of either how USAGM operated

or its mission. Prior to her current position, Cullo was an advisor at the Department of




 5
     Alex Ward, Voice of America reporters: Trump-backed CEO “is failing” the US, Vox, (Aug. 31, 2020, 1:30
     PM EDT), https://www.vox.com/2020/8/31/21408467/voice-of-america-letter-michael-pack-trump.



                                                      12
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 13 of 84




Agriculture in the Office of Tribal Relations. To Plaintiffs’ knowledge, Cullo neither is nor has

ever been a journalist or a news publisher.

         25.      Defendant Samuel E. Dewey is an attorney and political appointee at USAGM

hired by Pack. Prior to joining USAGM earlier this year, Dewey worked as an attorney in the

private sector and served as counsel in both Houses of Congress, where he conducted

investigations for Republican members of Congress. Dewey is active on Twitter, regularly

tweeting politically controversial, pro-Trump, and anti-press sentiments.6 To Plaintiffs’

knowledge, Dewey neither is nor has ever been a journalist or a news publisher.

         26.      Defendant Morvared Namdarkhan, professionally known as Mora Namdar, is an

attorney, and the Acting Vice President for Legal, Compliance, and Risk Management at

USAGM. Prior to joining USAGM, Namdarkhan worked in governmental affairs for Occidental

Petroleum, and then served as a Special Assistant at the State Department for the Director of

Policy Planning, focusing on policy at Voice of America. To Plaintiffs’ knowledge,

Namdarkhan neither is nor has ever been a journalist or a news publisher.

         27.      Defendant Frank Wuco is an advisor to Pack at USAGM. Prior to joining

USAGM, Wuco was a senior advisor in the Bureau of Arms Control, Verification and

Compliance at the Department of State, and before that was a senior White House advisor to the

United States Department of Homeland Security. To Plaintiffs’ knowledge, Wuco neither is nor

has ever been a journalist or a news publisher.




 6
     See, e.g., Samuel Dewey (@samueledewey), Twitter (Jul. 4, 2020) (retweeting “This is why the media is hated
     so much, and rightfully so.”).



                                                       13
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 14 of 84




                                      FACTUAL ALLEGATIONS

       American Broadcasting Has Long Been Insulated From Political And Government
             Interference To Ensure Its Integrity And Journalistic Independence.

         28.     Government-funded journalism, reporting, and broadcasting have been a central

component of the United States’ efforts to combat disinformation and propaganda abroad since

World War II. Initially, U.S. government-funded international broadcasting provided news to

German audiences as a counterpoint to Nazi propaganda. From there, coverage expanded to

Eastern Europe and the Soviet Union during the Cold War, and later to Cuba, Asia, and the

Middle East. For the past eight decades, U.S. government-funded international broadcasting has

served millions of people around the world, especially in countries where governments prohibit

access to a free press and freedom of information. Today, some of American broadcasting’s

biggest audiences are in Iran and China, where millions of people seek credible, impartial news

uninfluenced by government agenda or politics. American government-funded broadcasting

services have played key roles in foreign policy by providing truthful information about local

and world events where such information would otherwise be suppressed or censored.7 The




 7
     As Chief Judge Howell explained recently,
                 Notably, VOA Mandarin’s service has extensive reach. Its “audience has
                 continued to grow, particularly for its YouTube programs, which have reached
                 roughly 100 million viewers. During the past year, VOA Mandarin reported on
                 numerous topics that are sensitive to the [People’s Republic of China (‘PRC’) ]
                 government and generally banned, including Chinese dissident views, the mass
                 detention of Uyghurs, political protests in Hong Kong, politics in Taiwan, and
                 PRC ‘misinformation’ efforts. VOA also published articles in English and
                 Chinese questioning China’s COVID-19 numbers and timeline of events. VOA
                 Mandarin’s website received over 68 million visits from April 2019 to April
                 2020, including 4.5 million article views related to COVID-19 coverage.” 2020
                 CRS Report at 2.
     Open Technology Fund v. Pack, __ F. Supp. 3d ___, 2020 WL 3605935, at *3 n.3 (D.D.C. July 2, 2020).
                                                                                         (Cont’d on next page)

                                                       14
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 15 of 84




global public’s trust in the accuracy of reporting from these organizations is paramount to the

success of their mission.

         29.     America’s government-funded journalism is housed under USAGM, an

independent agency whose mission is “to inform, engage, and connect people around the world

in support of freedom and democracy.”8 USAGM oversees multiple broadcasting networks

including Voice of America, the Office of Cuba Broadcasting, and four USAGM-funded

organizations generally called the “grantees”—the Open Technology Fund, Radio Free

Europe/Radio Liberty, Radio Free Asia, and the Middle East Broadcasting Networks. The four

grantees are private 501(c)(3) entities; their grant agreements are codified into law and the

organizations are fully funded by government grants disbursed by USAGM.

         30.     Voice of America was the first of America’s government-funded international

broadcasters. The network transmitted its first radio program to Europe in 1942, less than two

months after the U.S. first entered World War II. Its first broadcaster, writer and journalist,

William Harlan Hale, inaugurated federally funded international broadcasting with the principle

that has guided Voice of America—and Voice of America’s sister networks—throughout its

history: “We bring you voices from America. Today, and daily from now on, we shall speak to

you about America and the war. The news may be good for us. The news may be bad. But we

shall tell you the truth.”

         31.     Voice of America was founded to provide consistent and reliable news coverage

to combat Nazi disinformation campaigns. See Cong. Research Serv., RL. 435221, U.S.

International Broadcasting: Background and Issues for Reform 1 (2016). In 1948, President

Harry S Truman signed the Smith-Mundt Act, authorizing Voice of America’s post-war


 8
     U.S. Agency for Global Media, Who We Are, https://www.usagm.gov/who-we-are/, (last visited Oct. 2, 2020).



                                                      15
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 16 of 84




international broadcasting. In 1976, President Ford signed into law the Voice of America

Charter, setting forth three principles governing Voice of America broadcasting. Pub. L. 94-350.

The Charter provided that Voice of America would: (1) “serve as a consistently reliable and

authoritative source of news. VOA news will be accurate, objective, and comprehensive”;

(2) “will represent America, not any single segment of American society, and will therefore

present a balanced and comprehensive projection of significant American thought and

institutions”; and (3) “present the policies of the United States clearly and effectively, and will

also present responsible discussions and opinion on these policies.” Id. The statute provided

that Voice of America serves “[t]he long-range interests of the United States” and noted that

“[t]o be effective, the Voice of America must win the attention and respect of listeners.” 22

U.S.C. § 6202(c) (emphasis added).

       32.     The federal government began to financially support other networks in the

ensuing decades. America launched Radio Free Europe and Radio Liberty in the early 1950s,

which ultimately merged into one network in 1976. Radio Free Europe began broadcasting to

Central and Eastern Europe, and Radio Liberty to the Soviet Union, during the Cold War. In

1973, Congress formalized its support of these broadcasting efforts, passing the International

Broadcasting Act of 1973, which created the Board of International Broadcasting (“BIB”). The

BIB was an independent government agency, led by a bipartisan board, which oversaw and

funded Radio Free Europe and Radio Liberty from 1973 until 1994.

       33.     In 1983, American broadcasting expanded into Cuba with the enactment of the

Radio Broadcasting to Cuba Act. That Act created a Cuba service within Voice of America.

The Cuba service was moved to the Office of Cuba Broadcasting, an independent government

agency. The Office of Cuba Broadcasting had originally been created to oversee the operations




                                                 16
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 17 of 84




of the federally funded Radio and TV Martí. Radio and TV Martí—named after a renowned

Cuban writer who fought Spain to gain Cuba’s independence—provide news and entertainment

programs to Cuba in Spanish.

       34.     A decade later, Congress passed the International Broadcasting Act of 1994, (the

“IBA”), Pub. L. 103-236, which repealed its 1973 predecessor and established the new

Broadcasting Board, which later became USAGM. The IBA articulated American policy as

promoting “the right of freedom of opinion and expression, including the freedom ‘to seek,

receive, and impart information and ideas through any media and regardless of frontiers,’ in

accordance with Article 19 of the Universal Declaration of Human Rights.” IBA § 302(1).

       35.     The IBA created the Broadcasting Board specifically to establish a firewall

between the U.S. government and the government-funded broadcasting services that make

journalistic and editorial decisions. The Broadcasting Board had nine bipartisan members who

were statutorily required to enforce and protect the firewall that existed between the government

and the journalists. See IBA § 305(c) (articulating the existence of a firewall between anyone

involved with any aspect of journalism (e.g., the creation, editing, reporting, distributing, etc. of

content) and everyone else in the government). The firewall followed the tenor of regulations

BIB had promulgated in 1985, “ensur[ing] that broadcasters would operate ‘as independent

broadcast media with professional independence.’” Open Technology Fund v. Pack, __ F. Supp.

3d ___, 2020 WL 3605935, at *2 (D.D.C. July 2, 2020) (quoting 22 C.F.R. § 1300.1(b) (1985)).

As a Senate report explained, the statutory firewall was meant to “secure[] the professional

independence and integrity of [the Agency’s] broadcasting services” and serve as an “‘asbestos

firewall’ between the Executive branch and the daily operation of the radios.” S. Rep. 103-107

(1993); see also H.R. Conf. Rep. 105-432 (to accompany H.R. 1757) at 127, March 10, 1998




                                                  17
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 18 of 84




(“The news gathering and reporting functions of the broadcasters must continue to be

independent and objective.”). Over and over again, Congress recognized that “[a]lthough VOA

correspondents are on the federal payroll, they are unique in that they are working journalists.

Accordingly, their independent decisions on when and where to cover the news should not be

governed by other considerations.” H.R. Conference Report 107–671 (to accompany H.R. 1646),

Sept 22, 2002 (emphasis added). To support and reinforce the journalistic integrity and

independence of United States international broadcasting, Section 303 of the IBA promulgated

specific standards and principles that would govern that broadcasting. Specifically, the act

provided that the networks governed by the act must “conduct” themselves “in accordance with

the highest professional standards of broadcast journalism.” IBA § 303(a); 22 U.S.C.

§ 6202(a)(5). The statute also adopted the language of the Voice of America charter and applied

it to the other federally funded networks, providing that such broadcasting “shall include”: (1)

“news which is consistently reliable and authoritative, accurate, objective, and comprehensive”;

(2) “a balanced and comprehensive projection of United States thought and institutions,

reflecting the diversity of United States culture and society”; and (3) “clear and effective

presentation of the policies of the United States Government and responsible discussion and

opinion on those policies.” 22 U.S.C. § 6202(b)(1)-(3); see also id. § 6202(c) (adopting near-

identical language specific to Voice of America).

       36.     In addition to codifying the firewall and establishing the core principles and

standards of United States international broadcasting, the IBA also established Radio Free Asia.

Radio Free Asia’s statutory mission is to “provide accurate and timely information, news, and

commentary about events in the respective countries of Asia and elsewhere” and “to be a forum




                                                 18
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 19 of 84




for a variety of opinions and voices from within Asian nations whose people do not fully enjoy

freedom of speech.” See IBA § 309(b); 22 U.S.C. § 6208(b).

       37.     In 2017, the National Defense Authorization Act (“2017 NDAA”) reorganized the

structure of American international broadcasting once more, providing that at its helm would be

a presidentially appointed and Senate-confirmed Chief Executive Officer. The 2017 NDAA

explicitly reaffirmed that the decades-old statutory firewall exists between the USAGM networks

and applies to the CEO. Specifically, the statute provided that “[t]he Secretary of State and the

Chief Executive Officer, in carrying out their functions, shall respect the professional

independence and integrity of the Board, its broadcasting services, and the grantees of the

board.” 22 U.S.C. § 6204(b); accord Open Technology Fund, 2020 WL 3605935, at *2. In his

signing statement, President Obama made clear that the statute “‘retain[ed] the longstanding

statutory firewall, protecting against interference with and maintaining the professional

independence of the agency’s journalists and broadcasters and thus their credibility as sources of

independent news and information.’” Open Technology Fund, 2020 WL 3605935, at *2 (quoting

President Obama’s Statement on Signing the National Defense Authorization Act for Fiscal Year

2017, 2016 DAILY COMP. PRES. Doc. 863, at 3 (Dec. 23, 2016)).

       38.     On June 15, 2020, USAGM promulgated a regulation entitled Firewall and

Highest Standards of Professional Journalism, also known as the Firewall Regulation. The

Firewall Regulation was passed unanimously by the Broadcasting Board and took effect on June

11, 2020. See 85 Fed. Register 115,36151 (codified at 22 C.F.R. § 531). As articulated in the

Federal Register, the regulation would “codify a common-sense definition of the firewall,

consistent with the law, the highest standards of professional journalism, and longstanding

practice.” Id. at 36150-51.




                                                19
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 20 of 84




          39.   The Firewall Regulation makes clear that “USAGM networks necessarily enjoy

full editorial independence in order to maintain their ‘professional independence and

integrity,’ . . . insulating their editorial decisions from interference from those outside of the

network, or from impermissible considerations, as set forth herein.” 22 C.F.R. § 531.1(b). The

regulation also articulates that USAGM is permitted to “conduct[]” “oversight . . . in a manner

consistent with that conducted by other media organizations which operate editorially

independent news divisions that adhere to the highest standards of journalism.” Id. And it

provides that the “networks each enjoy full editorial independence.” Id. § 531.2(a) (emphasis

added).

          40.   The firewall “exists around USAGM-funded networks, their products, and staff in

order to protect their professional independence and integrity.” 22 C.F.R. § 531.3(a). The

firewall is like that applied “[w]ithin any credible news organization”—it separates “anybody

involved in any aspect of journalism (e.g., the creation, editing, reporting, distributing, etc., of

content) and everyone else in the organization.” Id. § 531.3(b). “The firewall is critical to

ensuring that the editors, reporters, and other journalists of the USAGM network[s] make the

decisions on what stories to cover and how they are covered, and that those decisions are

ultimately governed by the highest standards of professional journalism.” Id. § 531.3(d)

(emphasis added).

          41.   The Firewall Regulation places strict limits on the interactions government

officials—including those at USAGM—can have with members of the networks:

                This “firewall” is understood to be violated when any person
                within the Executive Branch or a Network, but outside the
                newsroom, attempts to direct, pressure, coerce, threaten, interfere
                with, or otherwise impermissibly influence any of the USAGM
                networks, including their leadership, officers, employees, or staff,
                in the performance of their journalistic and broadcasting duties



                                                  20
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 21 of 84




                  and activities. It is also violated when someone inside the
                  newsroom acts in furtherance of or pursuant to such impermissible
                  influence. Such impermissible influence would undermine the
                  journalistic and editorial independence, and thus the credibility, of
                  that USAGM network, and their reporters, editors, or other
                  journalists.

22 C.F.R. § 531.3(c).

        President Trump Attacks the Agencies and Nominates Michael Pack, a Far-Right
     Documentarian With No Broadcast Journalism Leadership Experience, As USAGM CEO

          42.     In June 2018, the White House announced that President Trump intended to

nominate Michael Pack as the CEO of USAGM. The backlash was immediate. Numerous

media outlets expressed concern over the nomination. The Guardian wrote that “[i]f Pack does

become head of the [the Agency], critics fear that he will turn Voice of America and the other

[Agency] networks into a megaphone for Trump.”9 There was broad concern that Pack’s

mission would be to subvert the credibility of the journalism thousands of people had spent

decades building, and convert USAGM networks into Trump TV or another form of state-run

propaganda.

          43.     Pack’s confirmation process quickly became bogged down. Numerous

Senators—from both major political parties—had concerns that Pack’s experience as a

documentary filmmaker would not provide the skill set necessary to lead an organization

dedicated to broadcast journalism. USAGM is an agency with a current annual budget of over

$800 million, overseeing more than 3,000 employees. On information and belief, Pack has never

managed a budget or staff of that size.10


 9
      Arwa Mahdawi, Michael Pack: the Bannon ally critics fear will become Trump's global propagandist, The
      Guardian (June 6, 2018), https://www.theguardian.com/media/2018/jun/06/michael-pack-steve-bannon-ally-
      broadcasting-board-of-governors.
10
      See Senate Committee on Foreign Relations, Testimony of Michael Pack, Sept. 19, 2019,
      https://www.foreign.senate.gov/imo/media/doc/091919_Pack_Testimony.pdf (describing past experience as
                                                                                      (Cont’d on next page)

                                                       21
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 22 of 84




         44.      As Pack’s nomination languished, President Trump and the White House began

pressuring the Senate to confirm Pack. In April 2020, the President called Voice of America

“the Voice of the Soviet Union”11 and claimed that Voice of America was saying “disgusting

[things] toward our country,”12 and was “parroting Chinese talking points during its coronavirus

coverage.”13 The White House later issued a statement that “VOA too often speaks for

America’s adversaries—not its citizens . . . . Journalists should report the facts, but VOA has

instead amplified Beijing’s propaganda.”14 The President accused Voice of America of

“spend[ing America’s] money to promote foreign propaganda” “amid a pandemic.”15 He called

the broadcaster a “DISGRACE” and accused it of peddling Chinese and Iranian “propaganda.”16

         45.      Pack was confirmed on June 4, 2020 and sworn in as CEO of the agency four

days later. The President tweeted:




     running a “small business” “with 50 to 75 associates” at Manifold Productions, as well as running the
     Claremont Institute). The Claremont Institute currently has a staff of 28. Claremont Institute, Leadership,
     https://www.claremont.org/leadership/ (last visited Oct. 2, 2020).
11
     Alex Ward, Trump and Steve Bannon want to turn a US-funded global media network into Breitbart 2.0, Vox,
     (June 18, 2020, 6:00 PM EDT) https://www.vox.com/2020/6/18/21295549/trump-bannon-pack-global-media-
     china-wednesday-massacre.
12
     Sarah Ellison, How Trump’s Obsessions with Media and Loyalty Coalesced in a Battle for Voice of America,
     Wash. Post (June 19, 2020, 4:52 PM EDT), https://www.washingtonpost.com/lifestyle/media/how-trumps-
     obsessions-with-media-and-loyalty-coalesced-in-a-battle-for-voice-of-america/2020/06/19/f57dcfe0-b1b1-11ea-
     8758-bfd1d045525a_story.html.
13
     Ward, supra note 11.
14
     David Folkenflik, White House Attacks Voice of America Over China Coronavirus Coverage, NPR, (Aug. 10,
     2020, 6:14 PM ET), https://www.npr.org/2020/04/10/831988148/white-house-attacks-voice-of-america-over-
     china-coronavirus-coverage.
15
     The White House, Amid a Pandemic, Voice of America Spends Your Money to Promote Foreign Propaganda,
     (Apr. 10, 2020), https://www.whitehouse.gov/articles/amid-a-pandemic-voice-of-america-spends-your-money-
     to-promote-foreign-propaganda/.
16
     Paul Farhi, With their visas in limbo, journalists at Voice of America worry that they’ll be thrown out of
     America, Wash. Post, (Aug. 2, 2020, 2:57 PM EDT), https://www.washingtonpost.com/lifestyle/media/with-
     their-visas-in-limbo-journalists-at-voice-of-america-worry-that-theyll-be-thrown-out-of-
     america/2020/08/02/e9882c8a-d33f-11ea-8d32-1ebf4e9d8e0d_story.html.



                                                          22
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 23 of 84




He specifically referenced a “big battle in Congress” that had been ongoing for 25 years. The

IBA was signed into law approximately 25 years before Pack’s confirmation; that statute

codified the statutory firewall as it exists today.

        46.     On or about June 17, 2020 Pack held his first meeting with the senior staff of

USAGM, including Plaintiffs Shawn Powers, Hoang Oanh Tran, Marie Lennon, Grant Turner

and Matthew Walsh. On information and belief, Pack had planned to fire Plaintiffs at that

meeting. The night before, however, Representative Eliot Engel, Chairman of the House Foreign

Relations Committee, issued a public statement warning against this course of action:

                I have learned that Michael Pack, the new CEO of the U.S. Agency
                for Global Media, intends to force out a number of the agency’s
                career senior leadership tomorrow morning. My fear is that
                USAGM’s role as an unbiased news organization is in jeopardy
                under his leadership. USAGM’s mission is ‘to inform, engage, and
                connect people around the world in support of freedom and
                democracy’—not to be a mouthpiece for the President in the run
                up to an election.

                ...

                Mr. Pack should immediately reverse course and allow the
                nonpartisan public servants who run USAGM to keep doing their
                jobs. And Mr. Pack needs to understand that USAGM is not the
                Ministry of Information. The law requires that our international
                broadcasting be independent, unbiased, and targeted toward
                audiences around the world. USAGM broadcasters are credible
                only if audiences believe what they’re seeing and hearing is the


                                                  23
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 24 of 84




                 straight, unvarnished truth. I will use every tool at the Foreign
                 Affairs Committee’s disposal to make sure career employees are
                 protected, the law is followed, and USAGM’s credibility remains
                 intact.”17

On information and belief, prior to the meeting, Pack was informed that he lacked legal authority

to fire Plaintiffs—career civil servants with unblemished employment histories—absent valid

rationales.

         47.     Pack’s planned purge of USAGM senior staff would thus have to wait. The

meeting lasted approximately 10 minutes. Pack read from a script which thanked everyone for

their service and then laid out his immediate plans.

         48.       Pack implemented an immediate freeze of many of USAGM’s core activities:

(1) personnel actions (other than retirement); (2) contracting actions; and (3) technical migrations

(IT projects). After the meeting, Pack’s Chief of Staff, Defendant Emily Newman, told the staff

in an email that they were prohibited from communicating with external parties, severely

hampering many of Plaintiffs’ ability to do their jobs and keep the agency running. The freezes

also precluded certain Plaintiffs from approving any administrative action and barred them from

spending any funds, including previously approved expenditures. Each of these limitations

prohibited Plaintiffs’ from undertaking actions that were essential to the functioning of the

agency.

         49.     Shortly after the meeting, Defendant Newman sent an email to all senior staff

officially revoking all delegated authorities. This included, for example, the delegated

authorities which allowed senior staff to spend funds, hire staff, and approve contracts.




17
     Press Release, Rep. Eliot L. Engel, Chairman, House Committee on Foreign Affairs, Engel Raises the Alarm on
     Impending Firing Spree at USAGM (Jun. 16, 2020), https://foreignaffairs.house.gov/2020/6/engel-raises-the-
     alarm-on-impending-firing-spree-at-usagm.



                                                       24
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 25 of 84




         50.     These actions had immediate effect on USAGM and its thousands of employees.

Basic tasks like ordering toilet paper and contracting for cleaning services—essential during a

pandemic—languished. Numerous essential contracts lapsed. At least two of the agency’s news

organizations—Radio Free Asia and Radio Free Europe/Radio Liberty—were brought to the

brink of not being able to pay their employees. On information and belief, the goal of Defendant

Pack’s actions was to strangle the news networks and remind them who was in control, thus

ensuring that all the networks would take direction from USAGM without question in the

future—i.e., to have a chilling effect on the networks’ freedoms of speech and press.

         51.     On June 17, 2020, Pack unilaterally removed the Boards of each of the grantee

networks and replaced them with largely unqualified members of the administration as well as an

employee of Liberty Counsel Action, a conservative advocacy organization.18 Pack also

removed the Presidents of each of the grantee networks, leaving their leadership teams weakened

and diminishing their capacity to effectively manage themselves.

         52.     The organizational heads dismissed the night of Wednesday, June 17, 2020

included Bay Fang, then President of Radio Free Asia. Fang returned to her prior position as

Executive Editor at Radio Free Asia—a journalistic position within the statutory and regulatory

firewall. Although the head of Voice of America, former Director Amanda Bennett, had

resigned prior to Pack’s purge of the network leaders, Voice of America was not spared. The

same day, Pack directed that Voice of America’s Standards Editor, Steve Springer, be reassigned

from that position, which has not since been filled.




18
     See Open Technology Fund, 2020 WL 3605935, at *3–4.



                                                   25
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 26 of 84




         53.      Pack’s purge was quickly labeled the “Wednesday night massacre.” A bipartisan

group of Senators condemned the purge immediately and pledged to review the agency’s funding

as a consequence:

               As the United States faces global challenges in the information space, it
               cannot afford to invest in an enterprise that denigrates its own journalists
               and staff to the satisfaction of dictators and despots, nor can it be one
               that fails to live up to its promise of providing access to a free and
               independent press. Congress set up these networks, and its governance
               structure at USAGM, to preserve the grantees’ independence so they
               can act as a bulwark against disinformation through credible
               journalism.19

                        Defendants Breach The Firewall Over And Over Again

         54.      In the ensuing weeks, Defendants started to aggressively change things at

USAGM. Their goal was to fundamentally remake USAGM into state-sponsored media. To

accomplish this, they needed to aggressively breach the statutory and regulatory firewall, cow

the journalists into submission, and chill any expressive conduct that they deemed out of

lockstep with the administration.

         55.      Sidelining The Guardians Of The Firewall. A wall is only as good as the

guardians who protect it. Guardians of the USAGM firewall included agency stalwarts like

David Kligerman, who wrote the very regulation that articulated the firewall’s requirements.

Kligerman spent much of his career advising government officials about the firewall, what it

required, and what it prohibited. He, along with Plaintiffs Turner, Lennon, Powers, Walsh, and

Tran, were an essential bulwark against political interference with the agency’s journalistic

mission: they ensured that the firewall between USAGM and the newsrooms of the agency’s



19
     Press Release, Sen. Marco Rubio, Rubio and Colleagues Send Letter to USAGM CEO Expressing Concern
     Following Recent Termination of Employees (July 1, 2020),
     https://www.rubio.senate.gov/public/index.cfm/2020/7/rubio-and-colleagues-send-letter-to-usagm-ceo-
     expressing-concern-following-recent-termination-of-employees.



                                                     26
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 27 of 84




news networks was maintained. Thus, Defendants have drummed up sham justifications to

remove these USAGM employees—public servants who took the firewall seriously and who

would have served as impediments to Pack’s unlawful mission to take control over the agency

networks’ journalistic content. Other guardians of the firewall have been sidelined and purged

by Defendants as well, including Steve Springer, the former Standards Editor of VOA, and Bay

Fang, the former Executive Editor of Radio Free Asia.

       56.     One of the central means by which Defendants have been able to exert undue and

unlawful political influence over Voice of America’s newsroom was removing Steve Springer,

Voice of America’s longtime Standards Editor, from his role and not permitting any replacement

Standards Editor to be named. The position of Standards Editor is a journalistic function

ensuring the independence, integrity, and credibility of top-flight journalism. Standards Editors

are essential to the functioning of a newsroom. They are the guardians of journalistic best

practices and ethics—what they say in that regard goes. Their judgment and experience ensures

that a news organization’s reporting remains at the highest quality of journalistic independence.

       57.     Steve Springer joined Voice of America after a storied career in journalism at

CNN and other organizations. Springer served as the editor to whom all Voice of America

journalists could go to for firewall and other journalistic best practices and ethics questions.

Springer trained all new employees throughout USAGM and the networks on the obligations

imposed by the firewall to ensure that everyone understood and respected it.

       58.     Springer was removed from his position on Pack’s first day in office, hours before

the famed Wednesday night massacre. Springer was detailed to the role of a special assistant to

Andre Mendes, CEO Pack’s Chief Operating Officer, but was given no duties whatsoever; he

had literally nothing to do. Yet as of the date of this filing, Voice of America still lacks a




                                                 27
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 28 of 84




Standards Editor. Voice of America leadership has communicated multiple times to USAGM

officials that Voice of America wants Springer to return and that his position is critical to Voice

of America’s mission of pursuing the highest professional standards of journalism. To no avail.

       59.     The removal of Steve Springer as the Standards Editor of Voice of America was

done by or directed by Defendants in direct breach of the firewall. No CEO of any reputable

private news organization would have interfered with the Standards Editor position—or any

position in the newsroom—or removed a Standards Editor, let alone one as experienced,

professional, and capable as Steve Springer. Cf. See Open Technology Fund, 2020 WL 3605935,

at *11 n.19 (noting the “‘equivalen[cy]’ standard” that governs the minimal “direction and

oversight” in which the CEO can engage). The sidelining of Steve Springer was meant to

coerce, threaten, interfere with, or otherwise impermissibly influence Voice of America

personnel in the performance of their journalistic and broadcasting duties and activities, and

indeed has had those effects on the network and its journalists.

       60.     Springer’s removal has had an immediate and deleterious effect on Voice of

America, its journalists, and its content. A senior editor writing to Voice of America leadership

in mid-August 2020 perhaps put it best: “[T]hat we still have no agency-wide standards editor

[for this] sustained period—but especially during peak US election time—is frankly journalistic

malpractice.” The editor further explained, “[t]he standards editor during US election season

plays an even more influential role, helping communicate the agency’s editorial practices so that

all journalists can apply a consistent standard in all languages. Leaving this position empty

damages our journalism. It’s as simple as that. The longer the position remains empty, the

more likely we will make errors that undermine our credibility.”




                                                 28
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 29 of 84




       61.     Pack’s efforts to remove the firewall’s guardians did not stop with Springer. On

August 12, 2020, Pack placed Kligerman and Plaintiffs Powers, Tran, Lennon, Turner and

Walsh, who possess over a century of experience—including experience understanding and

protecting the firewall—on administrative leave, under the pretext that the USAGM’s Office of

Security lacked the proper authority to investigate background checks, an allegation that if true

would apply to over 1,500 agency employees. Plaintiffs are vigorously challenging these

meritless charges in administrative proceedings. Because potentially every USAGM employee is

subject to a similar charge relating to their security clearances, Defendants’ selective

enforcement against Plaintiffs is clear indication of Defendants’ desire to breach and interfere

with the functioning of the statutory firewall by sidelining Plaintiffs.

       62.     Terminating Radio Free Asia’s Executive Editor. Defendants have blatantly

interfered with personnel decisions in violation of the firewall. Simply put, which reporters to

hire, fire, where to place them, and other such decisions are day-to-day newsroom decisions with

which the firewall prohibits USAGM from interfering. But Defendants have actively meddled in

these processes, attempting to control these essential journalistic functions. The ultimate goal of

this meddling is to limit and change journalistic coverage and to fundamentally remake the

USAGM networks.

       63.     Following the improper removals of Plaintiffs and Steve Springer, Defendants’

next improper personnel decision was terminating Bay Fang as Executive Editor of Radio Free

Asia. At the time Pack assumed his position, Fang was serving as the President of Radio Free

Asia, but when Pack took power he immediately terminated all the heads of the grantee

networks, including Fang. Pursuant to the terms of her contract, Fang returned to serve in her

prior role of Executive Editor. Subsequent to her demotion, during the week of June 22,




                                                 29
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 30 of 84




USAGM staff—including Pack—had asked why Fang, even though terminated as President, was

“still there.” A couple of weeks later, Pack demanded that the acting President of Radio Free

Asia fire Fang, and he did so.

       64.     An Executive Editor has a core journalistic function—she oversees editorial

content of a publication, including by directing coverage decisions. The Executive Editor was a

firewall-protected position, reporting to the President of Radio Free Asia and to no one else.

Forcing Fang’s termination was a clear-cut violation of the firewall, just as demanding the

termination of any journalist is a blatant violation of the firewall. No CEO of any reputable

private news organization would have personally directed the firing of an Executive Editor,

particularly not one so experienced, professional, and capable as Bay Fang. The termination of

Fang was meant to coerce, threaten, interfere with, or otherwise impermissibly influence network

personnel in the performance of their journalistic and broadcasting duties and activities.

       65.     Attempting to Reassign the New York Bureau Chief. Several months ago, Voice

of America hired a new Bureau Chief for New York. A Bureau Chief is an essential journalistic

function. Bureau Chiefs manage the bureau and are responsible for coverage decisions,

management of bureau personnel and editorial oversight. Originally, when that job was listed,

no New York Bureau employees applied for the position. Consequently, Voice of America hired

a qualified member of its Russian service for the role.

       66.     Before that person could relocate for their new position, but after they had started

in the job remotely, Defendant Cullo called Plaintiff Lennon and demanded a reassignment of

the person who had been selected. Though the job had been advertised months ago, the position

filled, and the individual actively doing the job without issue, Cullo demanded that the position

be re-advertised and that Lennon work on reassigning the person who had been hired as Bureau




                                                30
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 31 of 84




Chief. Cullo asked Lennon to “give me some ideas” about where they could “park” the would-

be Bureau Chief. Cullo did not provide Lennon with any legitimate reason for the reassignment.

Her stated rationales were that Voice of America had not advertised the position, that Voice of

America should have promoted someone from within the New York Bureau, and that she did not

think they should pay relocation fees when there were qualified applicants already located in

New York. Those rationales were false. First, the position had been advertised and filled prior

to Cullo’s joining the agency. Second, no one within the New York Bureau had applied to be

Chief. Third, the hired Bureau Chief had not sought relocation reimbursement.

       67.     Cullo’s interference with journalistic hiring was a blatant breach of the firewall.

The decision plainly interfered with or at least attempted to interfere with Voice of America’s

exercise of its journalistic duties. See 22 C.F.R. § 531.3(c). The originally hired New York

Bureau Chief remains in his position only because senior managers at Voice of America and

others refused to comply with Cullo’s orders in adherence to the firewall.

       68.     Constructive Discharge of Foreign Journalists. Many of Voice of America’s

journalists are not American citizens. They are extremely experienced, high-ranking journalists

in foreign countries that Voice of America expends significant effort and resources to recruit

because those individuals are often the only people qualified to serve as journalists on one of the

dozens of foreign language services Voice of America operates. Many of these foreign

journalists take great personal risks in working for Voice of America. They often hail from

countries where practicing independent journalism itself is risky and working for an American

outlet even riskier. Particularly because of the need to have credible, professional journalists

with language skills, several of Voice of America’s foreign journalists are the only journalists




                                                 31
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 32 of 84




who are working for certain VOA language services. Without these foreign journalists, those

journalistic outlets would have to close wholesale.

       69.        USAGM is not an immigration authority but rather, like any employer, can

sponsor its employees for certain types of visas. One such visa is the J-1 visa, a non-immigrant

cultural exchange visa. Applications for J-1 visas undergo an extensive vetting process by the

State Department and the Department of Homeland Security. That visa can only be provided for

aliens with actual positions—i.e., if a position ceases to exist or is defunded, the alien can no

longer work or live in the United States. Although Voice of America always looks to hire

American citizens, when qualified citizens are unavailable, Voice of America recruits the best

foreign journalists through vigorous vetting and recruitment.

       70.        When Voice of America decides to hire a foreign journalist, it prepares the

requisite sponsorship papers, and the CEO of USAGM engages in the ministerial act of signing

those sponsorship papers. Neither of USAGM’s two prior CEOs—John Lansing and Plaintiff

Turner—ever hesitated or refused to sign the requisite sponsorship papers. They knew that their

failure to do so would be a gross breach of the firewall because it would constitute an

interference with journalistic operations and personnel decisions. Even, for instance, the

perception that the CEO was evaluating a visa applicant’s journalistic content and experience

before signing sponsorship papers would result in a firewall breach by suggesting that the CEO

was using the ministerial visa sponsorship process to interfere with journalistic content. No

reputable news organization would let its business-side leadership control hiring of line reporters

in this manner.

       71.        Since taking office, Pack has refused to adhere to this model: he has stated that he

will personally review and decide whether to renew J-1 visa applications on a case-by-case basis.




                                                   32
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 33 of 84




Pack has further refused to fund the contracts of multiple foreign journalists who already have J-

1 visas. Pack has articulated no standard that he will use to evaluate visa requests. Pack’s

decision to arbitrarily subject J-1 visa holders to increased scrutiny is part of his larger objective

to reduce the independence and effectiveness of Voice of America’s journalistic reporting by

exerting greater control over foreign journalists. He is effectively controlling hiring and firing of

foreign journalists, in violation of the firewall, under the pretense of reviewing visa

determinations.

         72.     Pack’s refusal to complete his ministerial function of signing J-1 sponsorship

papers is having a crippling effect on the journalistic operations of Voice of America and on its

long-term reputation. Multiple Voice of America foreign-language news services are struggling

to produce the volume and quality of content both Congress and their audiences expect;

numerous services are so understaffed that they have been forced to abandon 24/7 monitoring of

the news, and significantly reduced the amount of new content being produced and broadcast.

These problems will only worsen if Pack does not change course. At least five journalists thus

far have been forced to leave the U.S. because their visas expired in light of Defendant Pack’s

refusal to sign the requested renewals.20

         73.     Voice of America’s mission to combat disinformation requires the work of these

dedicated foreign-language trained journalists to make the news accessible for its global

audience. And the effort Voice of America has made to demonstrate to foreign journalists it

seeks to recruit—many of whom face great peril in choosing to work for an American-

government funded news organization—that it is a credible place to work for professional




20
     Jessica Jerreat, Members of Congress Call on USAGM to Explain J-1 Visa Denials, Voice of America (Sept. 16,
     2020), https://www.voanews.com/usa/members-congress-call-usagm-explain-j-1-visa-denials.



                                                       33
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 34 of 84




journalists (rather than a prop of the U.S. government) are being squandered. Highly skilled and

sought-after journalists, who might ordinarily seek employment or be recruited by Voice of

America, are unlikely to join Voice of America upon learning the truth about America’s

disturbing pattern of promising journalistic employment, asking journalists to uproot their lives

to come here and help export American free media, and subsequently reneging on every promise

made. A Chinese government editorial put it best: “Those who still have the illusion that the

U.S. government will protect them if they sell out their country and work for the U.S. will only

be repeatedly humiliated by (President Donald) Trump.”21

         74.      Pack’s refusals to sponsor or renew these J-1 visas or to fund foreign-language

journalist positions that had already been filled exerts a chilling effect on all journalists who hold

visas, because their ability to stay employed in the United States becomes inextricably

intertwined with Pack’s standardless, arbitrary and capricious discretion. Pack’s statement that

he would only renew J-1 visas on a case-by-case basis effectively tells these foreign journalists

to tailor the content of their reporting in a manner that will keep Pack satisfied, lest he decline to

renew their visa and send them back to their home countries. A group of House and Senate

members wrote in a letter to Pack on September 14, 2020, by “fail[ing] to expeditiously extend

these visas . . . [Pack is] potentially putting the lives of these journalists in danger by forcing

them to return to countries where political leaders may target them for their work on behalf of an

American media outlet[.]”22 “Failing to renew these visas constitutes more than callous




21
     Jessica Jerreat, VOA Journalists Fly Home After USAGM Fails to Renew J-1 Visas, Voice of America (Aug. 25,
     2020), https://www.voanews.com/usa/voa-journalists-fly-home-after-usagm-fails-renew-j-1-visas.
22
     Letter from Sen. Robert Menendez, United States Senator, et al., to Michael Pack, Chief Executive Officer of
     USAGM (Sept. 14, 2020), https://www.foreign.senate.gov/imo/media/doc/09-14-
     20%20Letter%20to%20Pack%20on%20Visa%20ExtensionsFINAL1.pdf.
                                                                                         (Cont’d on next page)

                                                        34
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 35 of 84




treatment of a class of employees and contractors who have put their unique skills and insights to

use in service of the USAGM’s mission.”23 Indeed, it is reckless disregard for the safety of

journalists.

           75.   No leader of a reputable news organization in Pack’s position would exert

authority in such a callous and indifferent manner. Indeed, no private-sector CEO would

interfere in journalistic hiring and firing in the way Pack’s J-1 visa practices have, and

particularly not when such an arbitrary practice clearly seeks to control the journalistic content

produced and so cripples the very organization and reputation he runs. The refusal to exercise

the ministerial, pro forma duty of signing J-1 visa sponsorship papers like any other private

sector employer does is a blatant violation of the firewall and must be remedied.

           76.   Illegal Interference with Journalistic Content. At Defendant Pack’s direction

and with his encouragement, USAGM lawyer Defendant Sam Dewey has undertaken a course of

unlawful interference with a host of journalistic processes, particularly at Voice of America.

USAGM is prohibited from taking action to “coerce, threaten, interfere with, or otherwise

impermissibly influence . . . the performance of [] journalistic and broadcasting duties and

activities.” 22 C.F.R. § 531.3(c). Dewey’s actions are thus illegal.

           77.   Dewey has aggressively worked to insert himself into the newsroom, in direct

violation of the firewall. Dewey has asked to participate in news coverage meetings regarding

election reporting and raised concerns about the political content and perceived viewpoint of

Voice of America stories. He has also ignored the journalistic chain of command—reaching far

within the newsroom to speak directly with journalists, bypassing Voice of America’s Director

and even its senior journalistic leaders to raise concerns about content and seek action from


23
     Id.



                                                 35
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 36 of 84




lower-level journalistic employees. No credible news organization would ever permit a manager

outside the firewall to attend such meetings or voice such concerns to journalists within the

firewall. Merely requesting to attend news coverage meetings sends a striking message that

USAGM is watching and that coverage must toe the party line. That Dewey is a sophisticated

attorney capable of parsing statutes and regulations suggests that his breaches of the firewall

were knowing and intentionally designed to intimidate and influence coverage of the election.

        78.     Interference through Threats, Coercion, and Investigations. At the direction of

Defendant Pack, Defendant Sam Dewey and other USAGM officials, have and are continuing to

investigate and scrutinize journalistic activity in an unlawful attempt to “coerce, threaten . . .

[and] impermissibly influence . . . the performance of [] journalistic and broadcasting duties[.]”

22 C.F.R. § 531.3(c). Whether a story should be published, was improperly published, or should

be taken down is a day-to-day journalistic decision. Where lapses of journalistic practices occur,

journalistic practice and USAGM policy dictates that the investigation of any alleged issues be

undertaken by other journalists at the networks—not by politically motivated actors on the other

side of the firewall.

        79.     In fact, throughout USAGM’s recent history, Voice of America leadership itself

has been the one to investigate apparent issues with journalistic best practices within Voice of

America. In cases where the lapse is potentially significant, Voice of America leadership has

brought in outside auditors, including professors of journalistic ethics, to opine on the nature of

the alleged error and any potential penalty. For example, in 2017 concerns were raised within

the Voice of America about the way the Mandarin Service handled a live broadcast of an

interview with a Chinese exile. Both an outside law firm as well as an expert in broadcast




                                                  36
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 37 of 84




journalism were retained to conduct an investigation—this structure was purposely designed to

avoid any appearance of political partiality.

       80.     To the contrary, Defendants have launched a series of USAGM-led investigations

into alleged journalistic lapses within the news networks on the other side of the firewall. In

recent weeks, two incidents occurred in two of Voice of America’s language services—its Urdu

service and one of its Spanish services, VOA Noticias. The contrast between how USAGM

handled each potential lapse in journalistic standards is instructive on USAGM’s political

motives and its own conflicts of interest.

       81.     Specifically, VOA Noticias posted a video from a Trump campaign official

advising Latinos to vote against Joe Biden. The story provided no context or response from the

Biden campaign—it was effectively raw campaign footage. Once Voice of America leadership

became aware of the story—which did not meet the Voice of America requirements for balance

and objectivity under its charter, see 22 U.S.C. § 6202(c)(2)—they removed it from VOA

Noticias’s Twitter feed and investigated the incident. USAGM, while aware of the incident, did

not take any action with respect to this apparent journalistic lapse.

       82.     But when a video appeared on Voice of America’s Urdu service relating to

Democratic presidential nominee Joe Biden, USAGM itself conducted a detailed journalistic

standards investigation within VOA, in clear violation of the firewall. That video featured clips

of Biden speaking at an event organized by an American-Muslim nonprofit organization; it

included a two-minute clip of Biden speaking and provided no context or response from the

Trump campaign.

       83.     Shortly after learning about the Biden video, Voice of America leadership started

to investigate but were immediately rebuffed by USAGM and Defendants—in stark contrast to




                                                 37
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 38 of 84




how the VOA Noticias incident was handled. Voice of America leadership was advised by

USAGM leadership that only Defendant Dewey—a political appointee at USAGM—would be

conducting the investigation into whether the Urdu service journalists abided by journalistic

standards. Defendant Pack himself personally assigned Dewey to conduct this investigation,

bypassing journalistic leadership. In conducting the investigation, Dewey interviewed the

reporters about an editorial decision in the newsroom—a blatant violation of the firewall.

       84.     Defendants Dewey, Cullo, and Newman participated in this investigation. On

July 28, 2020, for instance, Defendants Newman and Cullo asked the Voice of America Acting

Director for lists of “all people” involved “directly or indirectly, or who should have been

involved” in producing and airing the Biden video. She further requested that Voice of America

send her all of their contracts. Defendant Dewey inquired further on July 29, 2020, seeking

additional documents, access to any “materials gathered as part of [Voice of America’s] review”

into the video, and for an assessment of what employees at Voice of America “should have been

involved in the process”—an assessment that he believed “can be resolved independent of any

analysis of the actual situation at hand.” Mr. Dewey sought information relating to the

journalistic “policy and procedure” relating to the Biden video.

       85.     Once Defendant Dewey’s investigation concluded, the punishment was swift: the

Urdu service’s digital managing editor was placed on administrative leave, and four contractors

who had worked on the Joe Biden video were terminated. This punishment was historically

unprecedented and disproportionate to the journalistic “crime.” The message sent to VOA’s

journalists was clear: the USAGM CEO—not VOA—would play judge and jury to those whose

reporting is considered unfavorable to the President and the punishments will be severe. To

Plaintiffs’ knowledge, no similar USAGM investigation or discipline has occurred relating to the




                                                38
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 39 of 84




VOA Noticias video that advised Latinos to vote in favor of President Trump. The clear

inference journalists can draw: journalists are safe where they favor the administration but not

where they don’t. That is textbook political interference with journalistic coverage.

       86.     The message Pack and Dewey sent—we are watching, and any failure to toe the

party line will be dealt with swiftly—was heard loud and clear. Days after the investigation, a

Voice of America Urdu service journalist—presumably worried about his job after observing the

actions Defendants Pack and Dewy took with regard to his colleagues—removed certain videos

from the service’s website. Removed videos included coverage of the protests that followed the

killing of George Floyd. These videos covered important events of public and even historical

significance; they were not only appropriate incidents to cover but even essential news. But

because the journalist feared Defendants might view these stories through a particular lens and

subject those associated with the stories to punishment, this journalist removed these stories from

the Urdu service’s website. On information and belief, these videos have been permanently

deleted.

       87.     Defendant Dewey got wind of the removals and immediately sprung to action.

Bypassing the normal journalistic chain of command, he wrote directly to the chief of the Urdu

service asking him for more information about the now-deleted videos. Specifically, he stated

“Please identify content put out during same time period as these videos that presents the other

side of these issues, namely that regardless of the merit of the BLM or other causes, mass rioting

is not acceptable. For example, are there videos that contain some of the statements by Attorney

General Barr on these issues or stories about those who lived in underserved communities and

had their property damaged?” Dewey’s note further stated: “Please immediately instruct the

entire service that they are ordered and directed by the office of the CEO to search for and




                                                39
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 40 of 84




preserve any copies of the stories removed.” These directives illustrate unabashed breaches of

the firewall and blatant attempts to exert control over the Voice of America’s content. The

message was loud and clear: with every George Floyd protest story, there should be content that

favors Dewey’s perspective, as illustrated in his Twitter feed:




Dewey’s pressure, coercion, intimidation, and interference flies in the face of the firewall.

       88.     Dewey’s investigative onslaught has continued. In recent weeks, Dewey asked

Voice of America leadership to report to him which Voice of America journalists were working

on every story being developed at the network—something he called a chain of custody. As a

member of USAGM CEO’s team, and pursuant to the firewall, Dewey has no place knowing

what stories are being prepared by the network for publication, let alone who is working on those

stories. Dewey’s message again was clear: we are here, we are watching, and the failure to

conform will be addressed forcefully. Attempting to ascertain which journalists are responsible

for what stories exerts a chilling effect on journalists—it tells journalists not only that the CEO is

monitoring what content they produce but also what the CEO wants them to take a particular

journalistic approach towards. The firewall expressly disallows this very type of coercion,

interference, and pressure from occurring.




                                                 40
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 41 of 84




         89.     Investigations into Profiles of Jill Biden and Melania Trump. Improper

journalistic investigations have proliferated beyond Defendant Dewey as well. In fact,

Defendant Dewey, as well as other USAGM employees working at his behest, have undertaken a

large-scale investigation of the production and editorial process of two specific Voice of

America pieces: two audiovisual profiles of former Second Lady Dr. Jill Biden and First Lady

Melania Trump. USAGM’s purported investigation into these two pieces involved interviews of

many journalists and/or editors in Voice of America’s newsroom and language services.

         90.     The audiovisual profiles of Mrs. Trump and Dr. Biden went live on the Voice of

America website on July 29, 2020.24 The profiles provide details about the First and former-

Second Ladies’ personal histories and involvement in various causes, showing clips of them

speaking at public events including political rallies on behalf of their husbands. In both profiles,

a voiceover describes how each woman met her husband, had children with them, and took up

public causes like child welfare (Mrs. Trump) and education (Dr. Biden). The pieces are similar

in tone and time, each video piece spanning just over three minutes composed of spliced footage

of the subjects, their husbands, and other third-party commentators. The tone is matter-of-fact,

and the coverage provides factual backgrounds on both women.

         91.     The pieces are accompanied by the following captions.

         Melania Trump, the first lady of the United States, was a model before she
         married businessman Donald Trump 15 years ago. A Slovenian immigrant, the
         first lady shies away from the public eye except for occasional appearances on
         behalf of her causes, which focus on children. VOA’s Carolyn Presutti shares
         with us things you might not know about the president’s wife.



24
     Carolyn Presutti, America’s First Lady - From Immigrant Model to The White House, Voice of America (July
     29, 2020, 6:40 AM), https://www.voanews.com/episode/americas-first-lady-immigrant-model-white-house-
     4370301; Carolyn Presutti, Former Second Lady Vying to Be America’s First Lady, Voice of America (July 29,
     2020, 6:39 AM), https://www.voanews.com/episode/former-second-lady-vying-be-americas-first-lady-4370306.
     Plaintiffs incorporate these stories by reference.



                                                      41
 Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 42 of 84




Jill Biden, the wife of presumptive Democratic presidential nominee Joe Biden,
is on leave from her teaching job to assist with her husband’s campaign. Mrs.
Biden is very familiar with life in Washington, since her husband spent 36 years
in the U.S. Senate and eight years as vice president under Barack Obama.
VOA’s Carolyn Presutti brings us more interesting facts about Jill Biden in this
profile.




                                       42
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 43 of 84




The captions, like the pieces themselves, provide similar information about the two women, and

are structured as near-mirror images.

       92.     Multiple VOA reporters and editors were contacted by members of the USAGM

Human Resources department about an administrative investigation regarding the profiles of

Mrs. Trump and Dr. Biden published by Voice of America. These reporters and editors were

questioned by USAGM officials about their involvement with the pieces and particularly about

who wrote particular words about the President, characterizing him as having “disparaged

immigrants” and “attack[ed] perceived adversaries on Twitter.”

       93.     The very existence of this investigation was a blatant violation of the statutory

and regulatory firewall—an attack on journalistic independence and integrity designed to chill

journalists into conforming to a prescribed party line. Questioning journalists and editors about

the Voice of America editorial process, the balance of the Biden/Trump pieces, or the ethical


                                                43
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 44 of 84




standards Voice of America employ in publishing its pieces about Mrs. Trump and Dr. Biden are

clear violations of the statutory firewall, and of these journalists’ and editors’ rights under the

First Amendment. The First Amendment and federal statute and regulation do not permit

government officials to interrogate journalists about the process and editorial judgments of their

stories. These investigations are having and will have a chilling effect on news coverage. They

must be stopped.

         94.      The investigation was also plainly content- and perceived viewpoint-based.

Reporters and editors have been repeatedly questioned about who wrote particular words about

the President, characterizing him as having “disparaged immigrants” and “attacks perceived

adversaries on Twitter”—facts, regardless of whom at Voice of America wrote them, that are

objectively true.25 The investigation, undertaken by, and at the direction of, political appointees,

took place because the piece involved politics, and because the words in question were perceived

to be unfavorable to the President. USAGM’s attempt to root out the writer and editor

responsible for these words is a reprehensible attempt to retaliate against reporters engaging in

expressive content and to penalize them for taking what they perceive to be an anti-Trump

viewpoint, despite the clear balance of the profile. Voice of America’s pieces and journalists are

balanced. The journalists have integrity. And they do uphold the highest standards of

professional journalism. Those questioned in this investigation are all seasoned journalists. That

Defendants seek to punish speech and journalistic activity says far more about them than the

veteran journalists at Voice of America attempting to do their vital job.


25
     See, e.g., @realdonaldtrump, Twitter (Nov. 3, 2019, 7:48 PM) (“[Adam Schiff] is a proven liar, leaker & freak
     who is really the one who should be impeached!”),
     https://twitter.com/realDonaldTrump/status/1191155326743195648; @realdonaldtrump, Twitter (Feb. 11, 2017,
     7:12 AM) (“Our legal system is broken! ‘77% of refugees allowed into U.S. since travel reprieve hail from
     seven suspect countries.’ (WT) SO DANGEROUS!”),
     https://twitter.com/realDonaldTrump/status/830389130311921667.



                                                       44
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 45 of 84




         95.      USAGM has procedures for editorial lapses, but none of them were followed in

any of these investigations. Specifically, the procedures set four tiers of investigation for

USAGM entities. First, for minor corrections, the network handles the entire investigation

internally. Second, if there is a problem with a single story or series, network leadership again

handles the investigation, but keeps USAGM apprised of progress and results. Third, if there is

an individual journalist with a pattern of lapses, the network again responds to the issue and is

asked to coordinate with USAGM as well as external journalism experts. Fourth, if there is a

widespread and longstanding pattern of ethics violations, USAGM investigates not any

individual incident or journalist but rather reviews a random sample of programming and

consults with the network to assist with the review of such a big-picture review.

         96.      In none of these tiers is USAGM empowered to embark on an investigation into

specific editorial concerns or empowered to impose punishment. And critically, the policy

prohibits USAGM from acting unilaterally without the consultation of the network in question—

let alone where the network opposes such action. These procedures exist for good reason. As a

former Director Voice of America explained to the House Foreign Affairs Committee: “[I]t’s

different when [an investigation] is done by a journalist who has no actual association with either

side of the argument, than when it is done by people who have some kind of connection with

that.”26 Defendants have deliberately deviated from these procedures, investigating journalism in

a clear attempt to coerce, influence, curb, and chill speech.

         97.      No reputable news organization allows members of its organization who are

outside of the firewall to investigate alleged journalistic errors or penalize those errors. These




26
     Oversight of the United States Agency for Global Media and U.S. International Broadcasting Efforts: Hearing
     Before the H. Comm. on Foreign Affairs, 116th Cong. (Sept. 24, 2020) (statement of Amanda Bennett).



                                                        45
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 46 of 84




investigations and punishments are having a serious and immediate effect. In fact, as a senior

newsroom manager wrote to Voice of America’s leadership, “We have reached a point where

we, in the News Center, are at least as worried about self-censorship as we are about bias and

think we need to be equally vigilant against both.” Defendants’ actions breach the firewall and

invite improper interference, coercion, and pressure on reporting. 22 C.F.R. § 531.3(c).

         98.      Commandeering Voice of America’s Website. At Pack’s direction, on June 24,

2020, USAGM issued a press release explaining that Voice of America would now be linking to

editorials on its homepage. These editorials are written by the U.S. government and represent its

views. This change had never been discussed with Voice of America’s leadership, nor were they

given any advance notice about it.27 Making this change, without consulting Voice of America’s

leadership, in an attempt to influence the appearance of Voice of America’s content to its

audience, is an attempt to impermissibly influence content in violation of the firewall. See 22

C.F.R. § 531.3(c). Directing that a link to Voice of America’s editorials be displayed on the

Voice of America webpage reflects an effort to exert influence over Voice of America’s content,

and to disguise U.S. government views as Voice of America news. Voice of America’s web

presentation is a journalistic decision, and Pack’s involvement in making this change, and

USAGM’s requiring of it, is a clear breach of the firewall.28


27
     The IBA requires United States broadcasting to “include . . . clear and effective presentation of the policies of
     the United States Government and responsible discussion and opinion on those policies, including editorials,
     broadcast by the Voice of America, which present the views of the United States Government.” 22 U.S.C.
     § 6202(b)(3). The statute does not, however, require any USAGM network to publish content written by the
     government, nor does it give any government official the authority to dictate how opinion pieces are presented
     and where.
28
     Defendants’ actions with respect to the editorials has already caused substantial confusion in the public as to
     whose views those editorials represent, thereby jeopardizing Voice of America’s credibility as an independent
     media organization. See Zack Budryk, Biden Would Fire Trump Appointee Leading US Media Agency For
     “Hijacking” Outlet, The Hill (June 25, 2020), https://thehill.com/homenews/administration/504534-biden-
     would-fire-trump-appointee-leading-us-media-agency-for (noting that Mr. Pack “has also announced that Voice
     of America’s editorials will be more closely aligned with President Trump’s views”); Alex Ward, The Head of
                                                                                             (Cont’d on next page)

                                                          46
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 47 of 84




Voice of America Website at 12:23 pm on June 3, 2020




Voice of America Website at 8:11 pm on August 27, 2020




       99.      New “Conflict of Interest” Policy and Pretextual Investigation of White House

Bureau Chief in Retaliation for Reporting Firewall Violations to Management. On August 31,

2020, a coalition of Voice of America’s journalists sent a letter to USAGM leadership. In that



   US Broadcasting Is Leaning Toward Pro-Trump Propaganda. Biden Would Fire Him., Vox (June 25, 2020),
   https://www.vox.com/2020/6/25/21302625/joe-biden-president-voice-america-fire-michael-pack (noting the
   “concern . . . about Pack’s vision for Voice of America’s editorials”); Arthur Bloom, Michael Pack Is Right To
   Rein In State-Funded Broadcasters, The American Conservative (June 23, 2020),
   https://www.theamericanconservative.com/articles/michael-pack-is-right-to-rein-in-state-funded-broadcasters/
   (“VOA’s editorials are cleared by the State Department”).
                                                                                        (Cont’d on next page)

                                                       47
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 48 of 84




letter, the journalists felt “compelled to express [their] profound disappointment with the actions

and comments of the chief executive officer of the U.S. Agency for Global Media, which

endanger the personal security of Voice of America reporters at home and abroad, as well as

threatening to harm U.S. national security objectives.”29 By “Pack recklessly expressing that

being a journalist is ‘a great cover for a spy,’” the letter said, lives may be in “jeopardy.” They

compared Pack’s actions to those taken during the McCarthy Red Scare.

           100.   In their letter, the Voice of America journalists—including two editors, two

foreign correspondents, the White House Bureau Chief, the White House senior correspondent,

and the national affairs correspondent—stated that they “watched in dismay as USAGM

executives ha[d] been dismissed for . . . attempting to educate [Pack] on avoiding legal

violations, as well as guiding him on the firewall that protects VOA’s legally mandated editorial

independence.” They expressed that “Pack’s actions risk crippling [Voice of America]

programs,” believing that “competent and professional overnight” were necessary to protect “not

only the news organizations of USAGM (one of the world’s largest broadcasting entities) and

our audiences, but also our stakeholders, including the American public.”30 Although the letter

was meant to be a private, internal communication, it was ultimately leaked to the press and was

reported on by NPR and other news outlets. Since the letter was published, multiple Voice of

America journalists have added their names to it.

           101.   USAGM did not respond to the journalists’ criticism favorably, answering the

letter in a series of Tweets posted on @USAGMPox on September 1. The ominously

threatening Tweets stated:


29
     Letter from Aline Barros et al., Journalists, Voice of America, to Elez Biberaj, Acting Director, Voice of
     America (Aug. 31, 2020), https://assets.documentcloud.org/documents/7048656/LettertoVOAdirector.pdf.
30
     Id.



                                                         48
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 49 of 84




                The course of action undertaken by various U.S. federal employees
                of the Voice of America (VOA), when they submitted an untitled
                letter dated August 31, 2020 to their Acting Director and the press,
                was improper and failed to follow procedure.

                All federal employees of the U.S. Agency for Global Media
                (USAGM), its broadcast agencies, and grantees are well aware that
                the U.S. Government provides numerous avenues of recourse to
                federal employees with genuine complaints.

                The untitled letter followed none of the prescribed protocols found
                in standing U.S. Government personnel directives, including those
                that direct USAGM and VOA federal employees, specifically.

                Thus, a direct response to this unconventional and unauthorized
                approach would be inappropriate and unwarranted. USAGM and
                VOA leadership are handling the choice of complaint transmission
                as an administrative issue.31

The ominous tweets foreshadowed what was to come.

        102.    On Sunday, October 4, 2020, Pack sent a policy memo to all staff of Voice of

America, the Office of Cuba Broadcasting, Radio Free Europe/Radio Liberty, Radio Free Asia,

and the Middle East Broadcasting Networks, with the subject “Guidance on Conflicts of

Interest.” Sending such a memorandum on a Sunday is completely out of the ordinary—and,

notably, the memorandum was backdated to October 2, 2020. In the memo, Pack claimed to

“clarify policies and provide guidance on” the “[m]anagement of conflicts of interest” which is

“a key component of maintaining fairness, objectivity and balance.” Pack did not merely clarify

policies, but also pronounced new ones, broadening conflicts of interest to include “reporting on

an issue: (1) in which they have a personal interest or (2) have publicly personally expressed a

political opinion.”




31
     USAGM (@USAGMspox), Twitter (Sept. 1, 2020),
     https://twitter.com/USAGMspox/status/1300805832427401216.



                                                   49
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 50 of 84




       103.    Pack provides three examples of conduct which paint a distressing picture of what

will give rise to conflicts of interest demanding recusal under this new policy. First:

               If a Voice of America (“VOA”) journalist is personally affected by
               a potential governmental action, then they may not cover that issue.
               For example, a journalist who is working in the United States on a
               J-1 visa must follow normal procedures and recuse themselves from
               any story involving J-1 visas.

Second, a journalist who:

               [P]ublicly takes a personal position on an active political issue has a
               conflict of interest—doubly so if that issue directly affects that
               individual. For example, a journalist who, in their private capacity,
               publicly criticizes the U.S. Department of Justice’s leadership for,
               among other things, implementing the policies and protecting the
               prerogatives of the Administration must recuse themselves from
               reporting on the Department and the part of the administration
               implicated by the criticism.

Third, a journalist who:

               [E]xpresses personal views on political topics in their personal
               social media creates the potential for a conflict of interest . . . [f]or
               example, a journalist who on Facebook ‘likes’ a comment or
               political cartoon that aggressively attacks or disparages the
               President must recuse themselves from covering the President.

       104.    These purported policies are plainly overbroad and vague, and confer

unconstitutionally unfettered discretion on USAGM to suppress speech at will. As to

overbreadth, every journalist is arguably “affected” by government policy on COVID-19, yet it

cannot possibly be consistent with the highest standards of professional journalism that no

journalist at Voice of America can cover any story about the pandemic. As to vagueness and

unfettered discretion, the policy sets as its prototypical conflict of interest anyone who

“aggressively attacks or disparages the President must recuse themselves from covering the

President.” That vague standard makes clear USAGM’s perspective that criticism of the

administration should be suppressed but fails to articulate what makes “attacks” or



                                                  50
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 51 of 84




“disparagement” “aggressive” enough to justify suppressing speech. For that reason, too, the

policy confers unfettered discretion to suppress speech—providing Defendants with the

opportunity to institute the very type of post hoc justifications for suppressing speech that the

Supreme Court has long disallowed.

         105.    USAGM’s decision to impose this policy violates the First Amendment and

breaches the firewall. This conflict of interest policy—on information and belief drafted by

those who have little or no experience in journalistic ethics—is a mechanism of controlling and

influencing journalistic content, signaling that “attacks” on (i.e., critical coverage of) the

President are plainly out-of-bounds. The new “policy” also not only seeks to control journalists

but their supervisors as well. The policy memorandum asserted that “[t]he obligation to recuse

or mitigate conflicts of interest rests with both the individual journalist and their supervisor. If a

journalist fails to recuse themselves, it is the obligation of the supervisor to order recusal.”

Promulgating this conflict of interest policy reflects a flagrant attempt to control journalists, their

supervisors, and the journalistic content they produce. Promulgating this policy is beyond

USAGM’s authority. See 22 C.F.R. § 531.3(c).

         106.    The vague, overbroad conflict policy also portended yet another firewall breach.

Just hours after Pack sent his memo, NPR broke the news that USAGM has been investigating

Voice of America’s White House Bureau Chief, Steve Herman for purported bias and conflicts

of interest.32 Herman, a veteran journalist and longtime Voice of America correspondent, led and

organized the journalists who wrote the August 31 letter. As NPR described, Defendants Dewey

and Wuco at Pack’s apparent direction launched a retaliatory investigation into Herman and his



32
     David Folkenflik, Political Aides Investigate VOA White House Reporter For Anti-Trump Bias, NPR (Oct. 4,
     2020), https://www.npr.org/2020/10/04/919266194/political-aides-investigate-voa-white-house-reporter-for-
     anti-trump-bias.



                                                       51
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 52 of 84




storied work as a journalist. Dewey and Wuco have placed Herman’s reporting under a

magnifying glass since the letter, and have been watching Herman’s private social media activity

for any hint of bias.

           107.   As part of this retaliatory investigation, Pack and his team prepared a 30-page

dossier of materials to build an erroneous case that Herman violated Voice of America’s Best

Practices Guide or Social-Media Policies. Defendant Wuco has transmitted a copy of this

dossier to Voice of America’s Acting Director, Elez Biberaj, asking Biberaj to do something

about Herman, in a clear effort to pressure the Acting Director to take action against Herman.

Within that dossier are multiple allegations that Herman’s stories were a “conflict of interest.” In

particular, Pack and his team explicitly determined that Herman’s September 8, 2020 story,

Trump Defies North Carolina COVID Guidelines With Large Outdoor Rally,33 and his

September 10, 2020 story, I Didn't Lie,' Trump Asserts About Seriousness of Coronavirus,34 were

conflicts of interest by USAGM. Neither story appears biased on its face. And as NPR

explained, “Both stories closely resembled accounts from other news outlets on the events.”35

           108.   Should Biberaj ultimately be forced to give in to Pack’s pressure and take action

against Herman—i.e., forcing him to recuse or worse—that would both disrupt and chill

journalistic coverage by removing Voice of America’s White House bureau chief from action

mere weeks away from a presidential election and in the midst of a public health crisis. Even if

Herman is permitted to retain his position, Defendants’ policy, and their unlawful investigation



33
     Steve Herman, Trump Defies North Carolina COVID Guidelines With Large Outdoor Rally, Voice of America
     (Sept. 8, 2020), https://www.voanews.com/2020-usa-votes/trump-defies-north-carolina-covid-guidelines-large-
     outdoor-rally.
34
     Steve Herman, I Didn't Lie,' Trump Asserts About Seriousness of Coronavirus, Voice of America (Sept. 10,
     2020), https://www.voanews.com/2020-usa-votes/i-didnt-lie-trump-asserts-about-seriousness-coronavirus.
35
     Id.



                                                       52
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 53 of 84




of Herman and the resulting pressure on Biberaj, are plain attempts to intimidate Herman and

undermine his coverage of the Administration in violation of the First Amendment and the

firewall.

         109.    In sum, Defendants’ actions here present three-fold violations of the firewall.

First, the retaliatory and plainly pretextual investigation into Steve Herman violates the firewall.

USAGM had no basis to reach out and investigate Herman’s journalistic practices. As

Representative Michael McCaul, the Ranking Member of the House Foreign Affairs Committee,

explained, if the allegations regarding the Herman investigation are “true, this is very troubling

and potentially illegal.”36 Second, Defendants’ attempts to pressure Biberaj to take action against

Herman for allegedly violating journalistic standards clearly violates the firewall. Third,

Defendants’ promulgation of a policy about journalistic ethics, both on its own and as part of the

effort to intimidate both Herman and Voice of America leadership, violates the firewall.

Defendants again have “attempt[ed] to direct, pressure, coerce, threaten, interfere with, or

otherwise impermissibly influence any of the USAGM networks, including their leadership,

officers, employees, or staff, in the performance of their journalistic and broadcasting duties and

activities.” 22 C.F.R. § 531.3(c). That simply is not allowed.

Defendants Engage In A Pattern Of Arbitrary And Insidious Gross Mismanagement, In
Violation Of The Firewall And The CEO’s Fiduciary Duties And Take Care Obligations

         110.    Since Defendants took power in June, they have engaged in a pattern of gross

mismanagement—making arbitrary and insidious decisions designed to choke the USAGM

networks, send a message about their ability to control the networks, and—ultimately—to

coerce, intimidate, threaten, and pressure these organizations into agreeing to Defendants’



36
     Jessica Jerreat, USAGM Officials Breached Firewall, Committee Chair Says, VOA (Oct. 6, 2020),
     https://www.voanews.com/usa/usagm-officials-breached-firewall-committee-chair-says.



                                                      53
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 54 of 84




journalistic control. Since taking power, Defendants have frozen contracts and budgets. They

have imposed hiring freezes that have lasted months longer than ordinary-course freezes imposed

during leadership transitions. And they have frozen all technical migrations. Even routine

contracts that permit the networks to run their day-to-day operations, such as contracts for toilet

paper or cleaning (in the middle of a pandemic) have been frozen. Other routine contracts, such

as agreements with distributors to carry Voice of America content, are likewise frozen. The

failure to maintain these contracts will result in fewer broadcasters carrying Voice of America

stories, fewer individuals being able to access these materials, and an inability to track even the

most basic digital metrics for assessing performance.

         111.    Defendants have also moved money unlawfully—a failure exposing the agency to

violations of the Antideficiency Act, 96 Stat, 877, which prohibits federal agencies from making

obligations or expenditures in a manner inconsistent with congressional appropriations. Federal

employees who violate the Antideficiency Act may be subject to administrative and penal

sanctions. Defendants opened up themselves and the agency to such sanctions, by failing to

disburse funds that have been allocated through valid appropriations bills that were then signed

into law by President Trump—a failure that also exposes the agency to violations of the

Congressional Budget and Impoundment Control Act of 1974. The failure to fund grantees is a

breach of Defendants’ fiduciary duty and take care obligations and creates a significant legal risk

for USAGM. USAGM is the overwhelming source of funding to the grantees, if not their entire

source of funding. Yet numerous funds needed to operate the grantees have not been disbursed

and no reason has been given for withholding them. They have also moved funds internally

without appropriate and legally required authorization.37 Specifically, Defendants moved


37
     See Consolidated Appropriations Act, Pub. L. No. 116-93 (2019).



                                                       54
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 55 of 84




approximately $3.5 million of Internet Freedom funds from USAGM’s grantee organizations,

back to its corporate accounts, without notifying appropriators and getting the funds

reapportioned by the Office of Management and Budget. Defendants have also moved $1.8

million from the Office of Policy Research without Congressional authorization.

        112.    Defendants have engaged in other types of gross mismanagement as well. They

have installed as board members of grantee organization loyalists who are woefully unqualified

to oversee leading media organizations and are not going to exercise independent judgment if

there is an attempted breach of the firewall. They have ignored requests for decisions on key

personnel decisions, despite receiving numerous email requests about open positions and

positions needing approval. They have ignored these requests almost entirely—effectively

denying them without basis and severely hamstringing the agency’s ability to fulfill its mandate.

        113.    Defendants have also actively put USAGM employees in harms’ way in the

context of the ongoing COVID-19 pandemic. During in-person meetings, Defendants refuse to

wear masks, and do not social distance. Plaintiff Walsh chaired the Agency’s Emergency Action

Committee, which set COVID-19 policies, and Plaintiff Lennon was a member of the committee.

The body established extensive policies to protect the health of USAGM employees, but in many

instances Defendants have utterly ignored those policies, without replacing them with any

effective alternatives.

        114.    Defendants have also refused to approve policies or practices that would protect

agency employees from COVID-19. For instance, Plaintiff Walsh asked for permission from the

CEO Office to send a reminder email to all agency employees to wear masks at the office—a

request ignored for weeks. When Walsh finally asked then-Chief Operating Officer Andre

Mendes why Defendants would not approve of the simple reminder, Mendes advised that the




                                                55
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 56 of 84




new CEO’s team did not want to approve a reminder email about the mask policy because no

one in the CEO’s office ever wears a mask and they do not want any attention paid to that fact or

to possible disciplinary repercussions of employees failing to follow the policy. The policy is

not only a USAGM policy; the D.C. Mayor’s office has ordered that masks be worn in office

buildings, and that those in office buildings exclude or eject those who do not wear masks

indoors.38 Similarly, Defendants have refused to institute even a simple temperature-screening

process for individuals entering the building. While a number of employees worked to set up

such a program, Defendants have told them that they will not be implementing it. Instead, Pack

has joked about instituting policies that will actually cause his employees to get COVID-19.39

         115.     Aside from violating Defendants’ duties to the networks and their take care

obligations, these actions all violate the firewall. They are designed to turn the proverbial screws

on the networks, establish authority, and stifle perceived dissent. At best, Defendants are

engaged in gross mismanagement. At worst, a transparent conspiracy to violate the law. Either

way, these misdeeds must be stopped.

  Defendants’ Misconduct Leads To Continued Bipartisan Intervention And Media Outrage
              Including Interviews Where Pack Concedes His Unlawful Acts

         116.     Defendants’ conduct has sparked bipartisan outrage. Representative Eliot Engel

initially led the way, noting early on that he believed “USAGM’s role as an unbiased news

organization [wa]s in jeopardy under [Pack’s] leadership.” Less than a month into Pack’s tenure

as CEO, a bipartisan coalition of seven Senators—including Republicans Marco Rubio, Lindsey

Graham, and Susan Collins—sent a letter to Pack expressing their “deep concern” about his


38
     D.C. Mayor’s Order 2020-080: Wearing of Masks in the District of Columbia To Prevent the Spread of
     COVID-19 (July 22, 2020), https://coronavirus.dc.gov/maskorder.
39
     The Federalist, How Michael Pack is Draining The Swamp and Rooting Out Bias in Taxpayer Journalism,
     (Aug. 27, 2020), https://thefederalist.com/2020/08/27/why-public-broadcasting-drifted-left-and-what-can-be-
     done-to-fix-it/.



                                                        56
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 57 of 84




unilateral actions to terminate the heads of some of the USAGM networks and “remov[e] of [the

networks’] boards” for “no specific reason.” The Senators believed Pack’s actions to be so

egregious that they vowed to conduct “a thorough review of USAGM’s funding to ensure that

United States international broadcasting is not politicized and the agency is able to fully and

effectively carry out its core mission.” 40

           117.   The Senators concluded that Pack’s actions “raise[] questions about the

preservation of these entities and their ability to implement their statutory mission now and in the

future.” Even though clear federal statute and regulation require Defendants to uphold the

highest standards of journalism and abide by the firewall, the Senators “urge[d] [Pack] to respect

the unique independence that enables USAGM’s agencies and grantees” and felt the need to

remind Pack of the obvious, that:

                  the credibility and independence of these networks [is] required
                  by law, [and] is critical for audiences overseas living under
                  repressive regimes, the network’s brave journalists who often
                  come under threat for their work, and the future of U.S.
                  broadcasting.

                  [T]he United States . . . cannot afford to invest in an enterprise that
                  denigrates its own journalists and staff to the satisfaction of
                  dictators and despots, nor can it be one that fails to live up to its
                  promise of providing access to a free and independent press.
                  Congress set up these networks, and its governance structure at
                  USAGM, to preserve the grantees’ independence so they can act
                  as a bulwark against disinformation through credible
                  journalism.41

           118.   Days later, on July 3, 2020, members of the House of Representatives issued a

press release after sending a letter to Chairwoman Nita Lowey and Ranking Member Hal



40
     Letter from Marco Rubio et al., U.S. Senators, to Michael Pack, CEO, USAGM (July 1, 2020),
     https://www.rubio.senate.gov/public/_cache/files/20db345a-a326-4a8e-91e7-
     be7a7f420137/EC533D38ED5702A49F6070DF40808FB3.20.07.01-letter-to-michael-pack-re-usagm.pdf.
41
     Id.



                                                    57
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 58 of 84




Rodgers of the House Committee on Appropriations, Subcommittee on State, Foreign

Operations, and Related Programs, in advance of the Subcommittee's FY 2021 Markup Meeting

“urg[ing] the subcommittee to consider legislative actions that would bolster congressional

oversight of the [USAGM], ensure its journalistic independence, and safeguard its mission.” The

letter carefully articulated all of the “alarming developments” within USAGM, including the

firing of the officers and presidents of USAGM’s networks, removing the independent members

of the grantees’ boards and “replac[ing] them with Pack and political loyalists,” as well as

freezing funding for various programs and personnel. As the letter stated:

                  The management [Pack] removed were highly respected,
                  experienced, and dedicated to maintaining the independence of
                  USAGM and ensuring that its programming was free from
                  political interference. We are concerned that it is precisely that
                  resistance to politicization of programming and reporting that led
                  to their abrupt dismissal.

                  We are deeply concerned. . . . Deviating from [best practice]
                  standards will impair the trust built over years in the independence
                  and safety of the tools supported through USAGM. As the United
                  States confronts a rising authoritarian tide around the world, and an
                  aggressive effort by Russia, China, and other powers to undermine
                  the tenets of liberal democracy, USAGM has never been more
                  vital. The strength of USAGM comes directly from providing
                  truth-based reporting and programming that adheres to the
                  standards of professional journalism, precisely the information
                  that autocratic regimes block in favor of propaganda. If the
                  firewall that protects USAGM’s editorial independence is eroded,
                  it will make USAGM ineffective. Rather than providing a
                  counterpoint to autocratic regimes, it would call into question the
                  U.S.’s commitment to democratic values, and risk reinforcing
                  misperceptions that USAGM media outlets are simply state
                  propaganda, no different from Russia Today or others around the
                  world.42



42
     Press Release, Reps. Adam Schiff et al., U.S. Representatives, Schiff, Raskin, Engel, Colleagues Send Letter to
     Appropriations Subcommittee to Bolster Oversight of U.S. Agency for Global Media (July 3, 2020),
     https://schiff.house.gov/news/press-releases/schiff-raskin-engel-colleagues-send-letter-to-appropriations-
     subcommittee-to-bolster-oversight-of-us-agency-for-global-media.



                                                         58
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 59 of 84




Pack did nothing to allay Congress’s concerns. Instead, he and the other Defendants consistently

and purposefully breached the firewall to politicize the programming of USAGM and its

networks—the exact fear Congress had articulated.

           119.   Pack’s blatant breaches of the firewall led Representative Eliot Engel, Chairman

of the House Committee on Foreign Affairs, to make yet another statement in August, the same

day Pack placed Turner, Powers, Lennon, Walsh, Tran, and Kligerman on administrative leave.

Representative Engel admonished Pack for “once again attempting to purge USAGM of the

apolitical, career officials who have helped ensure that the agency fulfills its mission to provide

unbiased news and information around the world.” Representative Engel continued, stating that

                  [Pack] is destroying the decades-old legacy of America’s
                  international broadcasting efforts in a clear attempt to transform
                  the agency into an ideological mouthpiece to promote Donald
                  Trump in advance of the election. And, despicably, he or someone
                  in his inner circle leaked the names of career individuals to
                  the New York Post as he was in the process of sidelining them.43

Representative Engel concluded by reminding the American public that “[t]he United States is

not a dictatorship, and [Engel] will not stand by as Donald Trump tries to create a Soviet Tass or

Chinese Xinhua government mouthpiece through his henchman, Michael Pack.”44

           120.   In response, Pack doubled down. In an interview with Chris Bedford on

Federalist Radio Hour, Pack effectively conceded he violated the law by breaching the firewall,

comparing his mission as USAGM CEO to his role as head of the Claremont Institute, an entity

dedicated to far-right thinking. This is the type of entity Pack intends to lead Voice of America

to be.



43
     Press Release, Rep. Eliot L. Engel, Chairman, House Committee on Foreign Affairs, Engel Statement on Purge
     of USAGM Officials (Aug. 12, 2020), https://foreignaffairs.house.gov/2020/8/engel-statement-on-purge-of-
     usagm-officials.
44
     Id.



                                                       59
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 60 of 84




           121.   In continuing to talk about the mission of Voice of America, Pack made clear

during his interview that he believed that Voice of America “is supposed to represent the

Administration’s point of view along with legitimate criticism but in a full and forthright

manner.”45 That is false, and contradicted by statute. Voice of America is chartered to “serve as

a consistently reliable and authoritative source of news” and to “represent America, not any

single segment of American society,” and certainly not one Administration’s view. This is a

clear violation of the firewall: USAGM officials are forbidden from even “attempt[ing] to direct,

pressure, coerce, threaten, interfere with, or otherwise impermissibly influence any of the

USAGM networks, including their leadership, officers, employees, or staff, in the performance

of their journalistic and broadcasting duties and activities.” 22 C.F.R. § 531.3(c).

           122.   When asked about the firewall, Pack said he only “sort of agree[d] with [the]

premise . . . that there needs to be separation between us the political appointees and what

journalists are reporting.”46 Pack openly mocked the firewall’s protections when he talked about

withholding journalist’s J-1 visas because he is worried that since “be[ing] a journalist is a great

cover for a spy”—that some of the J-1 visa holders might try and “penetrate[]” USAGM and he

needs “to make sure that doesn’t happen,” a suggestion which the Federalist later argued was

“reasonable.”47

           123.   As Jason Rezaian, a writer for The Washington Post who was imprisoned for 544

days in Iran on false accusations of espionage explained to Voice of America, Pack’s comments

are “irresponsible and fly in the face of the mandate of this illustrious and long-standing


45
     Interview by Chris Bedford, Senior Editor, Federalist, with Michael Pack, CEO, USAGM (Aug. 27, 2020),
     https://thefederalist.com/2020/09/03/npr-manipulates-federalist-interview-with-voa-executive-on-behalf-of-
     government-employees-opposing-reform/ (“Pack Federalist Interview”).
46
     Id.
47
     Id.



                                                        60
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 61 of 84




institution . . . . [These] public statements made by Western officials are used against people who

are already really vulnerable, who are already being held . . . [T]his could mushroom into another

one of those situations where suddenly many honorable hardworking journalists . . . are going to

face greater danger.”48

         124.     Both NPR and The Washington Post also reported on Pack’s interview on the

“pro-Trump website The Federalist.” NPR commented that despite Pack’s stance that his job

was “to drain the swamp, to root out corruption and to deal with these issues of bias, not to tell

journalists what to report,” that “it appears that Pack is, in fact, interested in influencing which

stories get told, and how,” citing to multiple instances of the firewall being “explicitly violated

by Pack and the team he has brought in.”49 This includes the firing of the Standards Editor,

stories being improperly removed from Voice of America’s websites, and the involvement of a

political appointee in the Urdu investigation as described above.

         125.     The Washington Post also reported that “Pack has presented no evidence that

anyone at Voice of America is a foreign intelligence agent. Nor has he explained why Voice of

America and sister agencies such as Radio Free Europe and Radio Free Asia—media

organizations that don’t control sensitive government information—would be an appealing target

for penetration by a hostile power.”50




48
     Jessica Jerreat, Members of Congress Call on USAGM to Explain J-1 Visa Denials, Voice of America (Sept. 16,
     2020), https://www.voanews.com/usa/members-congress-call-usagm-explain-j-1-visa-denials.
49
     David Folkenflik, At Voice of America, Trump Appointee Sought Political Influence Over Coverage, NPR
     (Sept. 2, 2020), https://www.npr.org/2020/09/02/907984631/at-voice-of-america-trump-appointee-sought-
     political-influence-over-coverage.
50
     Sarah Ellison & Paul Farhi, New Voice of America overseer called foreign journalists a security risk. Now the
     staff is revolting., Wash. Post (Sept. 2, 2020), https://www.washingtonpost.com/lifestyle/style/new-voice-of-
     america-overseer-called-foreign-journalists-a-security-risk-now-the-staff-is-revolting/2020/09/01/da7fa0a8-
     eba2-11ea-ab4e-581edb849379_story.html.



                                                        61
          Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 62 of 84




         126.    Rather than addressing these criticisms, Pack continues to propound the same

rhetoric to anyone who will listen. On September 10, 2020, in an interview on the Sara Carter

Podcast, Pack once again claimed that Voice of America and the other USAGM networks are “a

natural place for foreign intelligence to be . . . [I]t’s a good place to put a spy if you are Chinese

or Iranian or Pakistani intelligence. You can have access to the State Department, you have

access to lots of material, you could influence broadcasts back to your home country and there

have been high-profile examples of that over our history.”51 He agreed with Carter when she

said “there are people and there are . . . intelligence agencies, the Chinese, the Pakistani’s,

Afghanistan, . . . I would even say the British. Anybody who could spy, or anybody who could

get into the government, could utilize these agencies.” “That’s right,” Pack replied. “We don’t

know whether over these 10 years, foreign intelligence agencies have penetrated the Voice of

America or the other organizations, and they’ve been a target for foreign intelligence from the

very beginning.”

         127.    But Pack again provided no evidence of any counterintelligence activity within

USAGM—because there is none. Nor did he offer any argument as to why his theory was

rational. It is not. Contrary to Pack’s assertion, USAGM network journalists do not have a

generalized “access” to the State Department or to any materials beyond what private media

journalists have. Voice of America reporters do not have access to State Department files or

computer systems.

         128.    In fact, Voice of America reporters’ relationship with the State Department is no

different from that of private reporters. Voice of America journalists undergo the same vetting

as all other media to obtain credentials (called “hard passes”) issued by the State Department, the


51
     Sara Carter Show, supra note 3.



                                                  62
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 63 of 84




White House, and the Department of Defense. Serving Voice of America does not provide

reporters with any increased access compared to what a reporter from the AP, Reuters, NPR, or

CNN would have. Nor do Voice of America reporters generally come into contact with

classified materials; again, Voice of America reporters only access those classified materials that

they obtain through investigative reporting, in the same manner as NBC, The New York Times, or

the Washington Times. Contrary to Pack’s statements, then, there simply is no incentive for

foreign intelligence agencies to “infiltrate” these independent news media organizations.

         129.     Pack’s claim that a foreign spy could “influence broadcasts back to [their] home

country” is equally specious. It is effectively impossible for a Voice of America journalist to

purposefully yet surreptitiously manipulate reporting so as to benefit a hostile power. Voice of

America’s journalists operate as a team, and no broadcast is done in a vacuum. Radio and

television segments are reviewed by multiple copy and video editors. The language services are

directly monitored by professional journalists employed in the central newsroom, and more

importantly, the news services are public broadcasts. Even if a Chinese agent, for instance,

sought to publish pro-Chinese news through Radio Free Asia, the stories are printed and

publicized around the world. Any influence by foreign spies would be readily apparent both

inside and outside of the newsroom.52




52
     And indeed, Voice of America and Radio Free Asia have published critical stories of China numerous times.
     See, e.g., Press Release, Voice of America, A Statement from VOA Director Amanda Bennett (Apr. 10, 2020),
     https://www.insidevoa.com/a/a-statement-from-voa-director-amanda-bennett-/5367327.html. And Radio Free
     Asia has published groundbreaking stories unfavorable to China, including its extensive coverage mass
     detention of Uyghurs in Western China and China’s undercount of COVID-19 deaths in Wuhan. See, e.g.,
     Radio Free Asia, Estimates Show Wuhan Death Toll Far Higher than Official Figure, Voice of America (Mar.
     27, 2020), https://www.voanews.com/science-health/coronavirus-outbreak/estimates-show-wuhan-death-toll-
     far-higher-official-figure. As William Harlan Hale explained, for Voice of America (and its sister networks),
     “[t]he news may be good. . . . The news may be bad. But we shall tell you the truth.”
                                                                                         (Cont’d on next page)

                                                        63
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 64 of 84




         130.     Also in that same interview, Pack again admitted not only that he breached

USAGM’s statutory and regulatory firewall but that he actively intended to do so. He said of the

networks that “in some cases they’re not reporting the news even, in an objective, balanced

manner . . . [T]he things that are unfair need to be purged” and that they “need[] controls to make

sure that [the news] is even handed.”53 He claimed that prior to his appointment, the networks

were “essentially not managed for 20 years,” ignoring the storied bipartisan board and prior

CEOs that managed Voice of America and the thousands of dedicated journalists who have

served their country at the USAGM networks. Contrary to that assertion, as the Office of the

Inspector General found in its 2019 inspections of the Agency, USAGM was able to meet its

oversight, reporting, and language review requirements, all while “improv[ing] strategic

direction at the executive level” and “respect[ing] the broadcasting entities’ editorial

independence.”54

         131.     The implication of Pack’s remarks is clear: Pack disagrees with the content of

Voice of America’s reporting and editorial choices, and intends to manage those choices and to

ensure people at Voice of America “suffer the consequences” for what he perceives as a “left-

wing, leftward bias” inherent to media. As to purportedly biased coverage, Pack has said he was

“shocked” at the bias he encountered, and rebuked previous Agency leadership for their

treatment of bias, which he equated to “at the most, a slap on the wrist.” He expressly admitted

that “we [at USAGM] are continuing to look into it” and that USAGM has worked “to hold

people accountable and do a complete investigation” of alleged breaches of journalistic




53
     Sara Carter Show, supra, note 3.
54
     Office of Inspector Gen., U.S. Dep’t of State, Targeted Inspection of the Governance of the United States
     Agency for Global Media 5, 7 (Apr. 2019), https://www.oversight.gov/sites/default/files/oig-reports/ISP-IB-19-
     22.pdf.



                                                        64
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 65 of 84




practices—a clear firewall violation. Pack further conceded that USAGM had personal

involvement in the resulting disciplinary actions for this “biased” coverage: “[P]eople all the way

up the chain have had varying degrees of disciplinary action.”

       132.     Pack’s own bias against his own agency staff was palpable in the Carter

interview. He accused prior public servants at the agency of “covering up things” during his

confirmation process. He claimed that his confirmation was held up because “things happened

that they were afraid that we were going to expose.” He has offered no evidence of these claims.

In fact, the alleged subject of the purported cover up—flaws in the security clearance process at

USAGM—was an acknowledged problem on which USAGM had worked extensively to take

corrective action long before Pack arrived. Pack and his confirmation “sherpa,” Defendant

Cullo, refused numerous offers for briefings from career Agency senior staff, including

Plaintiffs, related to all Agency and network operations, strategic plans, and initiatives. Just

because Pack had no knowledge of how USAGM functioned prior to his ascension does not

mean the dedicated civil servants were working to cover things up.

       133.    Pack’s rhetoric puts tens if not hundreds of bona fide reporters at risk of serious

harm: The CEO of their own agency has branded Voice of America reporters as possible spies,

many of whom work around the world, often in countries hostile to the free press. If anything,

Pack’s irresponsible statements are a gift to the world’s autocrats, advancing their interests in

delegitimizing the very free press meant to counter autocratic disinformation and propaganda.

Although it is true that government auditors deemed USAGM’s background check procedures

insufficient in certain areas, that fact alone does not render USAGM’s networks a hotbed of

espionage. Pack’s view otherwise is contrary to all reason—so divorced from reality that it

evidences that his reason for “purging” journalists and employees is at best mere pretext to




                                                 65
            Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 66 of 84




justify an unlawful inquisition into journalistic practices designed to convert unlawfully the

USAGM networks into governmental propaganda and to root out his imagined “deep state”

conspiracy. As one congressman put it during a hearing before the House Foreign Affairs

Committee:

                   Mr. Pack, without evidence, has made libelous claims, really, that,
                   were these journalists to go get a job somewhere else in another
                   country, could threaten not only their livelihoods, but their safety.
                   When somebody from the United States government has labeled a
                   journalist, a spy, who is going to go trust them in another country?
                   Who is going to go hire them somewhere else?55

          134.     Pack, during the Carter interview, explained what he believed his mission to be:

“Our ideas are under attack, and they are, our enemies are ramping up their information and

disinformation campaigns, and we really need to ramp ours up, and defend American ideas and

principles.”56 Despite the decades of work to establish Voice of America and its sister networks

as exporters of America’s great tradition of freedom of the press, Pack equated the USAGM

networks with raw propaganda and disinformation. He then repeated his position that the

networks need to publish “the administration’s view,” and said that “if [the Agency] doesn’t

fulfill its mission, it will not survive.”

          135.     Pack fundamentally misunderstands the mission and virtues of the agency he

leads. The networks are not propaganda. They are not messaging devices for the

Administration’s views. To the contrary, the very independent media he seeks to destroy is the

best exemplar of America’s ideals and values that this country can share with the world and the

best way to combat national security threats from disinformation. To equate USAGM journalists



 55
      Oversight of the United States Agency for Global Media and U.S. International Broadcasting Efforts: Hearing
      Before the H. Comm. on Foreign Affairs, 116th Cong. (Sept. 24, 2020) (statement of Rep. Joaquin Castro).
 56
      Sara Carter Show, supra, note 3.



                                                         66
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 67 of 84




with the disinformation campaigns they were created to combat is a threat to U.S.-funded

journalism and to the entire nation.

         136.     Recognizing these threats, Congress is taking Pack’s unlawful actions seriously.

Pack was subpoenaed to testify before the House Foreign Affairs Committee on September 24,

2020, to explain the “outrageous actions since he took control of USAGM.” Pack “br[oke] his

commitment” and failed to appear “in defiance of [that] subpoena.”57

         137.     Shortly after the conflicts of interest policy was released, Representative Engel

yet again publically rebuked Pack’s actions over the last couple of months, calling his tenure a

“disaster” and urging Voice of America’s acting director to “ignore any attempt by USAGM

management to improperly interfere in the service’s work”:

                  One of Michael Pack’s first actions as USAGM’s CEO was to remove
                  Voice of America’s standards editor, a breach of the firewall meant to
                  protect VOA and our other broadcasters from interference by any
                  administration. Hobbling VOA’s ability to police itself, Mr. Pack is now
                  sending his right-wing political appointees after a respected and
                  experienced journalist who recently authored stories providing unbiased
                  reporting on President Trump’s handling of the coronavirus. Mr. Pack’s
                  attempt to tell the broadcast services more broadly how to deal with
                  perceived conflicts of interest likewise breaches the independence of those
                  services and their journalists. . . .58

  Plaintiffs Have Suffered, And Continue To Suffer, Irreparable Harm Due To Defendants’
 Repeated Breaches Of The Firewall And Each Plaintiff Has Standing To Bring This Action.

         138.     Each of the Plaintiffs has suffered and continue to suffer irreparable harm as a

result of Defendants’ ongoing efforts not only to breach but also to demolish the firewall. Their



57
     Oversight of the United States Agency for Global Media and U.S. International Broadcasting Efforts: Hearing
     Before the H. Comm. on Foreign Affairs, 116th Cong. (Sept. 24, 2020) (statement of Chairman Rep. Eliot
     Engel).
58
     Press Release, Rep. Eliot L. Engel, Chairman, House Committee on Foreign Affairs, Engel Statement on
     USAGM Officials Breaching the “Firewall” and Targeting VOA Journalist (Oct. 5 2020),
     https://foreignaffairs.house.gov/2020/10/engel-statement-on-usagm-officials-breaching-the-firewall-and-
     targeting-voa-journalist.



                                                        67
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 68 of 84




careers have been affected and their reputations attacked and maligned. Each of the Plaintiffs

has worked—some of them literally for decades—to support and build the journalistic efforts at

Voice of America and the other USAGM entities, but Defendants are destroying the agency

entirely. Plaintiffs’ jobs—current and, for those placed on leave and planning to return, future—

are harmed every day.

         139.     With Voice of America’s independence at risk, its credibility is necessarily at risk

as well. Hiring qualified journalists will be more difficult. Reporting will be more difficult.

Indeed, many of the Agency’s most qualified and dedicated civil servants have left voluntarily,

due to the conditions to which they have been subjected. When Pack took office, the Agency

had 12 career Senior Executive Service (SES) employees; now there are four. The Acting

Director of Congressional Affairs left the Agency to move to the Department of Defense, while

the chief litigator within the General Counsel’s office left to join the Department of State. The

Deputy Chief Financial Officer departed as well. Foreign governments are already pointing to

Pack’s encroachments on Voice of America as an “embarrassing situation” and that its content

will be met “with suspicion in targeted countries.”59 Agency personnel fulfilling their duties as

public servants to tell America’s story and to export one of America’s greatest products—free

speech—will be fundamentally harmed.

         140.     The actions of Defendants are also directly stifling and chilling protected activity

and speech. In an editorial meeting in September 2020, in fact, newsroom managers at Voice of

America killed multiple stories on political issues specifically because of the increased scrutiny,

the investigations, and the risks of retaliation by Defendants. Voice of America added a third




59
     Li Qingqing, Ironic for US propaganda machine to expel foreign journalists, China’s Global Times (Aug. 24,
     2020, 11:08 PM), https://www.globaltimes.cn/content/1198736.shtml.



                                                       68
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 69 of 84




copy editor to all political stories, to avoid accusations of bias—by way of comparison, other

outlets have at most one copy editors per story. Requiring more copy editors to review every

political piece slows the editorial process, hampering coverage and prohibiting Voice of America

from covering the “new” in “news.” At the same time, reporting has been watered down to the

point of self-censorship, so as to not give Defendants any argument—even an unreasonable

one—that a published story could be interpreted as pro-Biden. Voice of America employees

throughout have recognized an increase in self-censorship that grows with each additional breach

of the firewall.

        141.       In addition, USAGM political appointees are beginning to take direct steps

towards silencing and censoring Voice of America journalists in their speech activities outside of

the newsroom. On information and belief, Defendant Wuco, an adviser hired by Pack to assist

him in the front office of USAGM, has put pressure on the Acting Director of Voice of America

to take disciplinary action against Voice of America journalists for social media activity Wuco

has deemed to be biased and inconsistent with journalistic ethics. To Plaintiffs’ knowledge,

Wuco has never been a journalist.

        142.       As a result of Defendants’ actions, Voice of America’s journalism has been

severely hampered. As of October 2, 2020, for instance, nearly 200 positions were open at Voice

of America that Defendants prohibited the network from filling. According to an internal Voice

of America assessment:

                   The Agency’s hiring freeze and non-renewal of J-1 work
                   authorizations and [personal service contracts] will have long-term
                   consequences by crushing morale and diminishing VOA’s brand
                   and reputation, handicapping our ability to recruit top professionals
                   and journalists in the future. Current work loads are not
                   sustainable, and staff burnout and rising overtime costs are a
                   concern.




                                                    69
           Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 70 of 84




The internal assessment further indicated that numerous programs and even several smaller

language services might have to close. As a result of Defendants’ activities, the assessment

made clear that “VOA will lose affiliates, credibility, audience, and standing in many countries,

allowing competitors from hostile competitors to fill the void,” including, but not limited to,

organizations like China’s China Central Television (CCTV).60

         143.     Defendants’ actions are also having a severe effect on Voice of America’s

language services. Voice of America has had to cancel all Hausa language television partner

stations, which have a target audience of 220 million people, and has had to cancel Hausa radio

and Twitter content that targets young people who are most vulnerable to extremism.

Defendants have also caused a severe shortage of editors for the Mandarin service, limiting news

coverage and analysis and cancelling a popular program called “China on Twitter.” Voice of

America has similarly had to reduce or cancel Russian-language, Iranian, and Korean

programming, and has been forced to halt development of new programs specific to issues in

Venezuela. Critically, too, Defendants’ personnel interference has affected quality control and

editorial oversight, including, as the Voice of America internal assessment described,

“[u]nacceptable adverse impact[s] on editorial oversight” as a result of insufficient personnel.

         144.     Voice of America cannot continue to function as required by law when placed

under these types of pressures. And its reporters, facing serious and personal risks to their

future—and for some foreign correspondents, their safety—have been and unquestionably will



60
     Further harming Voice of America’s global credibility, Pack has publicly maligned the USAGM networks’
     journalism as “substandard,” USAGM Denounces Substandard Journalism Within Federal News Networks;
     Agency Publishes Clarification of Federal Reporting Expectations, USAGM Press Release (Oct. 6, 2020),
     https://www.usagm.gov/2020/10/06/usagm-denounces-substandard-journalism-within-federal-news-networks-
     agency-publishes-clarification-of-federal-reporting-expectations/, even as Voice of America recently won an
     award for its content, prevailing over Frontline and NBC News in awards for longform digital video
     storytelling. See Shoura, Online Journalism Awards, https://awards.journalists.org/entries/shoura/.



                                                       70
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 71 of 84




be chilled in their news coverage. This is the very type of irreparable harm that the First

Amendment and the firewall are meant to protect against.

       145.    Many journalists, both within Voice of America and the related entities, would be

plaintiffs in this action were it not for Defendants’ persistent and ongoing breaches of the

firewall and their retaliation. These journalists have been hindered in joining this action as a

result of Defendants’ misdeeds. Specifically, journalists reasonably fear the type of retaliatory

action suffered by Steve Herman, Plaintiffs, and others. Defendants have shown themselves

ready to retaliate against anyone who would stand in the way of their campaign to control the

broadcasting networks and influence their content. Journalists also are unable to pursue their

claims for fear that, if they publicly advance these claims, the new Conflicts of Interest policy

will take them off their beat and leave their already-stretched-thin colleagues without sufficient

journalistic support to fulfill Voice of America’s mission. They also fear being unfairly

castigated as biased. Journalists’ careers and their ability to engage in expressive activity rise

and fall with the public’s perception of their credibility, objectivity, honesty, and balance in their

reporting, editing, and management of a news organization. Any attack upon a journalist’s

credibility imperils her career and threatens her ability to engage in protected First Amendment

activity. Journalists cannot participate in this action without risking not only their position at

Voice of America in the face of Defendants’ pattern of retaliation and unlawful activity but also

their reputation for balance and impartiality.

                                    FIRST CAUSE OF ACTION

              Violation of Administrative Procedure Act, 5 U.S.C. § 706(2):
  Defendants’ Actions Are Arbitrary, Capricious, Unconstitutional, Or Otherwise Not In
                                Accordance With Law

       146.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.


                                                  71
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 72 of 84




       147.    Individually and collectively, Defendants’ numerous firewall violations constitute

“final agency action[s] for which there is no other adequate remedy.” 5 U.S.C. § 704.

       148.    Under the Administrative Procedure Act, this Court is empowered to “hold

unlawful and set aside agency action, findings, and conclusions found to be”: (1) “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law”; (2) “contrary to

constitutional right, power, privilege, or immunity”; (3) “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right”; or (4) “without observance of procedure

required by law.” 5 U.S.C. § 706(2).

       149.    Defendants’ firewall breaches are “contrary to constitutional right, power,

privilege, or immunity.” 5 U.S.C. § 706(2)(B). Defendants’ conduct infringes upon the First

Amendment right to freedom of the press and the right to engage in protected First Amendment

activity, and is unconstitutional retaliation and unconstitutional discrimination based on

perceived viewpoint. Defendants’ actions—including their perceived-viewpoint

discrimination—are presumptively unconstitutional, and because Defendants have no legal or

rational justification for their misconduct, that conduct is unconstitutional. In fact, the only

reasonable inference to draw from Defendants’ conduct is that Defendants intended to penalize

those who have a perceived viewpoint that differs from Defendants’ political perspective.

Defendants’ numerous breaches of the firewall therefore also constitute unconstitutional

retaliation—actions undertaken to penalize Plaintiffs and others for engaging in First

Amendment protected activity.

       150.    Defendants’ conduct is also “not in accordance with law,” and is “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A),

(2)(C). Defendants’ misconduct violates the statutory and regulatory firewalls, which exist to




                                                 72
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 73 of 84




protect the USAGM journalists’ professional independence and integrity and to enable them to

operate within the highest professional standards of broadcast journalism. See 22 U.S.C.

§§ 6202, 6204(b); 22 C.F.R. § 531.3. Defendants are forbidden from even “attempt[ing] to

direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly influence any of the

USAGM networks, including their leadership, officers, employees, or staff, in the performance

of their journalistic and broadcasting duties and activities.” 22 C.F.R. § 531.3(c). Yet that is

precisely what they have done, over and over again attempting to coerce, intimidate, threaten,

pressure, and interfere. Defendants’ gross corporate mismanagement also violates the firewall in

that it seeks to strangle the networks and coerce them into submission and because it violates the

statutory take care clause, which requires that Defendants “respect the professional independence

and integrity of the Board, its broadcasting services, and the grantees of the Board.” 22 U.S.C.

§ 6204(b).

       151.    Defendants’ firewall breaches are also “arbitrary and capricious.” 5 U.S.C.

§ 706(2)(A). Defendants’ conduct has no legitimate rationale and directly conflicts with the law,

regulation, and the interests and mission of USAGM, the networks, and their employees. To

date, Defendants’ expressed rationales for their misdeeds are their efforts to “drain the swamp,”

root out the “deep state,” and attempt to prohibit “spies” from infiltrating the networks. These

rationales are the height of irrationality—the product of baseless conspiracy theories devoid of

any evidence in support.

       152.    Defendants’ misconduct has harmed and continues to harm the reputation and

credibility of Plaintiffs and all USAGM networks, harming journalists and Plaintiffs as

employees of USAGM and the networks, chilling protected journalistic activity, and limiting all

USAGM stakeholders’ and journalists’ futures. Defendants’ conduct has resulted in the killing




                                                 73
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 74 of 84




of important news stories and changed editorial decisions—Defendants have also directly risked

Plaintiffs’ livelihoods and future careers, smearing them as incompetent or, worse, as spies.

       153.    As a result of Defendants’ actions, therefore, Plaintiffs have suffered and continue

to suffer irreparable harm.

                                SECOND CAUSE OF ACTION
                         Injunctive Relief Under The First Amendment

       154.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       155.    Defendants’ firewall breaches violate the First Amendment by, including but not

limited to: (A) unconstitutionally restraining rights under the First Amendment’s guarantees of

free speech and freedom of the press; (B) unconstitutionally retaliating for activity protected

under the First Amendment; (C) unconstitutionally discriminating based on perceived viewpoint;

and (D) unconstitutionally imposing a vague and overbroad conflict of interest policy that

confers on them unconstitutionally unfettered discretion to suppress speech.

       156.    Plaintiffs are civil servants engaged in the work of supporting journalists, and

these journalistic activities are entitled to First Amendment protection under the freedom of the

press clause and the free speech clause of the First Amendment. Defendants have deprived

USAGM journalists of their First Amendment rights to freedom of speech and freedom of the

press by interfering with the manner in which Voice of America covers editorials, demanding

that reporters at Voice of America justify individual decisions concerning coverage, attempting

to infiltrate internal journalistic discussions concerning coverage of the 2020 presidential

election, and investigating editorial decisions, among other misdeeds. Defendants have chilled

news coverage, caused the killing of valuable news stories, interfered in journalistic personnel

decisions, removed the guardians of the firewall that exists to protect the journalism at the



                                                 74
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 75 of 84




USAGM networks, and engaged in a pattern and practice of investigative harassment and

intimidation. Defendants have also imposed an overbroad and unconstitutionally vague conflict

of interest policy that confers on them unfettered discretion to suppress speech. Defendants’

actions have impacted the content of news coverage, violating the integrity of the journalistic

process that is key to the mission of the USAGM and the promise of the First Amendment.

Defendants’ actions have actually chilled coverage, which has resulted in critical news stories

being killed for fear that they will lead to retaliation.

        157.    By interfering with the content of coverage and personnel, Defendants have

prevented the USAGM networks and journalists from making independent decisions about what

news to cover and how to cover it, in violation of the First Amendment. To date, Defendants’

expressed rationales for their misdeeds are their efforts to “drain the swamp,” root out the “deep

state,” and attempt to prohibit “spies” from infiltrating the networks. These rationales do not

satisfy any tier of First Amendment scrutiny.

        158.    Defendants have retaliated against journalists and supporting personnel for

engaging in expressive conduct and because Defendants perceive that certain people’s

viewpoints differ from their own. Defendants perceive that USAGM journalists and Plaintiffs

are liberal, anti-Trump and members of the “deep state.” Defendants’ efforts to interfere with

the content of Plaintiffs’ news coverage and to undermine the efficiency of their organizations

were undertaken to retaliate against and limit speech and journalistic activities. Defendants have

made clear that coverage of the Trump Administration’s politics and policies that is found to be

insufficiently complimentary will be met with reprisal, chilling the exercise of First Amendment

rights. This is textbook unconstitutional retaliation and discrimination based on perceived-




                                                   75
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 76 of 84




viewpoint. Defendants’ conduct is presumptively unconstitutional, and Defendants can offer no

compelling rationale to justify it.

       159.    Defendants’ misconduct risks the reputation and credibility of Plaintiffs and all

USAGM networks, harming journalists and Plaintiffs as employees of USAGM and the

networks, chilling protected journalistic activity, and limiting all stakeholders’ and journalists’

futures. Defendants’ conduct has resulted in the killing of important news stories and changed

editorial decisions—Defendants have also directly risked Plaintiffs’ livelihoods and future

careers, smearing them as incompetent or, worse, as spies.

       160.    As a result of Defendants’ actions, Plaintiffs have suffered and continue to suffer

irreparable harm.

                                THIRD CAUSE OF ACTION
      Injunctive Relief for Violation of the Statutory Firewall, 22 U.S.C. §§ 6202, 6204

       161.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       162.    In creating USAGM (and its predecessors) and its networks, Congress created a

statutory firewall to protect the independence and integrity of its journalists and their reporting.

Federal law provides that “United States international broadcasting shall . . . be conducted in

accordance with the highest professional standards of broadcast journalism” and shall “be based

on reliable information about its potential audience.” 22 U.S.C. § 6202(a)(5)–(6). In addition,

“United States international broadcasting shall include . . news which is consistently reliable and

authoritative, accurate, objective, and comprehensive” and which is “a balanced and

comprehensive projection of United States thought and institutions, reflecting the diversity of

United States culture and society.” 22 U.S.C. § 6202(b)(1)–(2).




                                                 76
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 77 of 84




        163.    Congress recognized that, to be effective, “the Voice of America must win the

attention and respect of [the] listener[].” 22 U.S.C. § 6202(c). To meet that goal, Congress

stated that Voice of America will “serve as a consistently reliable and authoritative source of

news,” and that its news “will be accurate, objective, and comprehensive.” 22 U.S.C.

§ 6202(c)(1). Voice of America “will represent America, not any single segment of American

society, and will therefore present a balanced and comprehensive projection of significant

American thought and institutions.” 22 U.S.C. § 6202(c)(2). And when Congress created the

office of the CEO, it required the CEO to “respect the professional independence and integrity”

of its broadcasting services and grantees. 22 U.S.C. § 6204(b).

        164.    As officers of USAGM and its associated entities, Defendants are bound by the

statutory firewall.

        165.    Defendants have egregiously, aggressively, and unabashedly violated the firewall

by interfering with the manner in which Voice of America covers editorials, demanding that

reporters at Voice of America justify individual decisions concerning coverage, attempting to

infiltrate internal journalistic discussions concerning coverage of the 2020 presidential election,

and investigating editorial decisions, among other misdeeds. Defendants have chilled news

coverage, caused the killing of valuable news stories, interfered in journalistic personnel

decisions, removed the guardians of the firewall that exists to protect the journalism at the

USAGM networks, and engaged in a pattern and practice of investigative harassment and

intimidation. Defendants’ actions have impacted the content of Plaintiffs’ coverage, violating

the integrity of the journalistic process that is key to the mission of the USAGM and the promise

of the statutory firewall. Defendants’ actions have actually chilled coverage, which has resulted

in critical news stories being killed for fear that they will lead to retaliation, which in turn




                                                  77
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 78 of 84




impacts and influences news coverage. Defendants’ conduct breaches the statutory firewall,

ignoring the journalists’ professional independence and integrity and preventing the USAGM

networks from operating within the highest professional standards of broadcast journalism.

       166.    Defendants’ misconduct risks the reputation and credibility of Plaintiffs and all

USAGM networks, harming journalists and Plaintiffs as employees of USAGM and the

networks, chilling protected journalistic activity, and limiting all stakeholders’ futures.

Defendants’ conduct has resulted in the killing of important news stories and changed editorial

decisions—Defendants have also directly risked Plaintiffs’ livelihoods and future careers,

smearing them as incompetent or, worse, as spies.

       167.    As a result of Defendants’ actions, Plaintiffs have suffered and continue to suffer

irreparable harm.

                              FOURTH CAUSE OF ACTION
        Injunctive Relief for Violation of the Regulatory Firewall, 22 C.F.R. § 531.3

       168.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       169.    The Broadcasting Board unanimously adopted the Firewall Regulation to protect

the professional independence and integrity of its journalists and their reporting. See 22 C.F.R.

§ 531.3(a). This regulatory firewall remains in place today. The regulatory firewall exists

between the news divisions of USAGM networks, everyone else in the organization, and the

Executive Branch of the U.S. Government. 22 C.F.R. § 531.3(b). “The firewall is critical to

ensuring that the editors, reporters, and other journalists of the USAGM network make the

decisions on what stories to cover and how they are covered, and that those decisions are

ultimately governed by the highest standards of professional journalism.” 22 C.F.R. § 531.3(d).




                                                 78
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 79 of 84




        170.    The Firewall Regulation is violated when any person within the Executive Branch

or within USAGM but outside of its news divisions “attempts to direct, pressure, coerce,

threaten, interfere with, or otherwise impermissibly influence any of the USAGM networks

including their leadership, officers, employees, or staff, in the performance of their journalistic

and broadcasting duties and activities. It is also violated when someone inside the newsroom

acts in furtherance of or pursuant to such impermissible influence.” 22 C.F.R. § 531.3(c). The

firewall also limits Defendants’ “direction and oversight” to those activities “that those in

equivalent leadership positions in an organization overseeing other reputable news organizations

may provide, in a manner consistent with the highest standards of professional journalism.” 22

C.F.R. § 531.3(e)(3).

        171.    Defendants have egregiously, aggressively, and unabashedly violated the firewall

by interfering with the manner in which Voice of America covers editorials, demanding that

reporters at Voice of America justify individual decisions concerning coverage, attempting to

infiltrate internal journalistic discussions concerning coverage of the 2020 presidential election,

and investigating editorial decisions, among other misdeeds. Defendants have chilled news

coverage, caused the killing of valuable news stories, interfered in journalistic personnel

decisions, removed the guardians of the firewall that exists to protect the journalism at the

USAGM networks, and engaged in a pattern and practice of investigative harassment and

intimidation. Defendants’ actions have impacted the content of Plaintiffs’ coverage, violating

the integrity of the journalistic process that is key to the mission of the USAGM and the promise

of the statutory firewall. Defendants’ actions have actually chilled coverage, which has resulted

in critical news stories being killed for fear that they will lead to retaliation, which in turn

impacts and influences news coverage. Defendants’ conduct reflects actions that no one “in




                                                  79
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 80 of 84




equivalent leadership positions in an organization overseeing other reputable news

organizations” would take. Defendants’ conduct breaches the regulatory firewall, ignoring

Plaintiffs’ professional independence and integrity and preventing Plaintiffs from operating

within the highest professional standards of broadcast journalism.

       172.    Defendants’ misconduct risks the reputation and credibility of Plaintiffs and all

USAGM networks, harming journalists and Plaintiffs as employees of USAGM and the

networks, chilling protected journalistic activity, and limiting all stakeholders’ futures.

Defendants’ conduct has resulted in the killing of important news stories and changed editorial

decisions—Defendants have also directly risked Plaintiffs’ livelihoods and future careers,

smearing them as incompetent or, worse, as spies.

       173.    As a result of Defendants’ actions, Plaintiffs have suffered and continue to suffer

irreparable harm.

                               FIFTH CAUSE OF ACTION
      Breach of Fiduciary Duties and Statutory Take Care Clause, 22 U.S.C. § 6204(b)
                      (Against Chief Executive Officer Michael Pack)

       174.    Plaintiffs repeat, reallege, and incorporate the allegations in the paragraphs above

as though fully set forth herein.

       175.    As Chief Executive Officer of USAGM, Michael Pack owes a fiduciary duty to

USAGM and its associated entities. To that end, Congress included a take care clause in the

statute establishing the office of Chief Executive Officer, which requires that the Chief Executive

Officer “respect the professional independence and integrity of the Board, its broadcasting

services, and the grantees of the Board.” 22 U.S.C. § 6204(b).

       176.    Michael Pack has breached his fiduciary duties and violated the statutory take

care clause through his gross mismanagement of USAGM and its networks. Pack’s actions,

including strangling the entities of funds, failing to complete even ministerial duties, ignoring


                                                 80
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 81 of 84




essential contracting needs, and other misdeeds, have prevented USAGM from accomplishing its

objective of providing consistently reliable and authoritative, accurate, objective, and

comprehensive news and information. Defendants have also actively breached their fiduciary

duties and the take care clause by engaging in unsafe COVID-19 practices, requiring even those

with serious health conditions to come into the office, and failing to take preventative actions

like wearing protective masks and engaging in social distancing.

       177.      As a result of Defendants’ actions, Plaintiffs, as employees of and stakeholders in

USAGM and its networks, have suffered and continue to suffer irreparable harm.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter each of the following

forms of relief:

       a. A preliminary and permanent injunction, that:

                i.   Enjoins Defendants from violating the First Amendment, and the statutory and

                     regulatory firewall;

               ii.   Enjoins Defendants from retaliating against Plaintiffs and any journalists or

                     employees of USAGM, Voice of America, Radio Free Asia, Radio Free

                     Europe/Radio Liberty, the Office of Cuba Broadcasting, or the Middle East

                     Broadcasting Company for attempting to protect the firewall, for participating

                     in this action, or for otherwise attempting to exercise their First Amendment

                     rights;

              iii.   Prohibits Defendants from discriminating against Plaintiffs and any journalists

                     or employees of USAGM, Voice of America, Radio Free Asia, Radio Free




                                                  81
Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 82 of 84




         Europe/Radio Liberty, the Office of Cuba Broadcasting, or the Middle East

         Broadcasting Networks on the basis of their perceived viewpoint;

  iv.    Requires Defendants to reinstate Steve Springer as Standards Editor of Voice

         of America or to permit Voice of America to hire the Standards Editor of the

         Voice of America leadership’s choice;

   v.    Enjoins Defendants from hiring, firing, or otherwise interfering with

         journalistic personnel decisions at Voice of America, Radio Free Asia, Radio

         Free Europe/Radio Liberty, the Office of Cuba Broadcasting, or the Middle

         East Broadcasting Networks, Inc.;

  vi.    Enjoins Defendants from conducting any and all investigations into potential

         lapses of journalistic standards and ethics at Voice of America, Radio Free

         Asia, Radio Free Europe/Radio Liberty, the Office of Cuba Broadcasting, or

         the Middle East Broadcasting Networks, or from directing, pressuring,

         coercing, threatening, interfering with, or otherwise impermissibly interfering

         with such investigations, except pursuant to the Procedures for Editorial

         Lapse;

  vii.   Enjoins Defendants from attending or seeking to attend newsroom meetings,

         from speaking to journalists or leadership (except the appointed Directors or

         Presidents) of Voice of America, Radio Free Asia, Radio Free Europe/Radio

         Liberty, the Office of Cuba Broadcasting, or the Middle East Broadcasting

         Networks about editorial decisions, journalistic standards, or coverage

         decisions;




                                      82
         Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 83 of 84




          viii.   Enjoins any enforcement of USAGM’s conflict of interest policy, imposed on

                  October 4, 2020, which is overbroad and vague, and confers upon USAGM

                  unfettered discretion to suppress speech;

           ix.    Requires Michael Pack to fulfill his ministerial duty of signing J-1 visa

                  sponsorship requests, allowing Voice of America to hire or retain needed

                  journalists or in the alternative requiring Pack immediately to publish

                  meaningful, written standards that govern his review of any purported

                  discretion used to determine whether to sign J-1 visa forms;

            x.    Establishes an independent monitor to ensure Defendants’ compliance with

                  this Court’s order, the First Amendment, and the statutory and regulatory

                  firewall;

     b. A declaration that Defendants’ conduct as alleged herein violated the First

          Amendment;

     c. A declaration that Defendants’ conduct as alleged herein violates the statutory and

          regulatory firewalls that surround USAGM networks; and

     d. An order granting Plaintiffs costs, fees, and disbursements incurred in connection

          with these proceedings and such further relief as this Court deems just and proper.

                                       JURY DEMAND

     Plaintiffs hereby demand a jury trial as to all matter properly triable by jury.


Dated:    October 8, 2020                      Respectfully submitted,

                                               GIBSON, DUNN & CRUTCHER LLP

                                               /s/ Theodore J. Boutrous, Jr. _________

                                               Theodore J. Boutrous, Jr. (D.C. Bar No.
                                               420440)
                                               333 South Grand Avenue


                                               83
Case 1:20-cv-02885-BAH Document 1 Filed 10/08/20 Page 84 of 84



                             Los Angeles, California 90071
                             (213) 229-7000
                             tboutrous@gibsondunn.com

                             Mylan L. Denerstein (pro hac vice forthcoming)
                             Zainab Ahmad (admission pending)
                             Lee R. Crain (D.D.C. Bar No. NY0337)
                             Alexandra Grossbaum (pro hac vice forthcoming)
                             Lauren Kole (pro hac vice forthcoming)
                             200 Park Avenue
                             New York, New York 10166-0193
                             Tel: 212.351.4000
                             MDenerstein@gibsondunn.com
                             Zahmad@gibsondunn.com
                             LCrain@gibsondunn.com
                             AGrossbaum@gibsondunn.com
                             LKole@gibsondunn.com

                             Joshua S. Lipshutz (D.C. Bar No. 1033391)
                             GIBSON, DUNN & CRUTCHER LLP
                             1050 Connecticut Avenue, N.W.
                             Washington, DC 20036-5306
                             (202) 955-8500
                             JLipshutz@gibsondunn.com

                             Counsel for Plaintiffs




                              84
